Exhibit 10.1
Execution Version
3-Year $1.2 Billion
CREDIT AGREEMENT
among
BAKER HUGHES INCORPORATED
as Borrower,
JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
CITIBANK, N.A.,
and
BANK OF AMERICA, N.A.
as Syndication Agents,
AND
THE LENDERS IDENTIFIED HEREIN,
DATED AS OF MARCH 19, 2010
J.P. MORGAN SECURITIES INC.
CITIGROUP GLOBAL MARKETS INC.
BANC OF AMERICA SECURITIES LLC
As Co-Lead Arrangers and Joint Book Managers





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS        
 
           
Section 1.01
  Definitions     1  
Section 1.02
  Interpretive Provisions     18  
Section 1.03
  Accounting Terms/Calculation of Financial Covenants     19  
Section 1.04
  Time     19  
Section 1.05
  References to Agreements and Requirement of Laws     19  
 
           
 
  ARTICLE II
COMMITMENTS AND LOANS        
 
           
Section 2.01
  Loans     19  
Section 2.02
  Method of Borrowing for Loans     20  
Section 2.03
  Funding of Loans     20  
Section 2.04
  Continuations and Conversions     20  
Section 2.05
  Minimum Amounts     21  
Section 2.06
  Notes     21  
Section 2.07
  Reduction of Committed Amount     21  
Section 2.08
  Mitigation of Obligations; Replacement of Lenders     21  
Section 2.09
  Defaulting Lenders     22  
 
           
 
  ARTICLE III
PAYMENTS        
 
           
Section 3.01
  Interest     23  
Section 3.02
  Prepayments     23  
Section 3.03
  Payment in Full at Maturity     24  
Section 3.04
  Fees     24  
Section 3.05
  Payments Generally     24  
Section 3.06
  Computations of Interest and Fees     26  
Section 3.07
  Evidence of Debt     27  
Section 3.08
  Pro Rata Treatment     27  
Section 3.09
  Sharing of Payments     27  
 
           
 
  ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY        
 
           
Section 4.01
  Taxes     28  
Section 4.02
  Illegality     31  
Section 4.03
  Inability to Determine Eurodollar Rate     31  
Section 4.04
  Increased Cost and Reduced Return; Capital Adequacy     31  
Section 4.05
  Funding Losses     32  
Section 4.06
  Requests for Compensation     32  
Section 4.07
  Survival     33  
 
           
 
  ARTICLE V
CONDITIONS PRECEDENT        

i



--------------------------------------------------------------------------------



 



                      Page
Section 5.01
  Closing Conditions     33  
Section 5.02
  Conditions to Loans     34  
 
           
 
  ARTICLE VI
REPRESENTATIONS AND WARRANTIES        
 
           
Section 6.01
  Organization and Good Standing     35  
Section 6.02
  Due Authorization     35  
Section 6.03
  No Conflicts     35  
Section 6.04
  Consents     36  
Section 6.05
  Enforceable Obligations     36  
Section 6.06
  Financial Condition     36  
Section 6.07
  No Default     36  
Section 6.08
  Litigation     36  
Section 6.09
  Taxes     36  
Section 6.10
  Compliance with Law     37  
Section 6.11
  ERISA     37  
Section 6.12
  Use of Proceeds; Margin Stock     38  
Section 6.13
  Government Regulation     38  
Section 6.14
  Solvency     38  
Section 6.15
  Disclosure     38  
Section 6.16
  Environmental Matters     38  
Section 6.17
  Insurance     38  
 
           
 
  ARTICLE VII
AFFIRMATIVE COVENANTS        
 
           
Section 7.01
  Information Covenants     39  
Section 7.02
  Funded Indebtedness-to-Capitalization     41  
Section 7.03
  Preservation of Existence and Franchises     41  
Section 7.04
  Books and Records     41  
Section 7.05
  Compliance with Law     41  
Section 7.06
  Payment of Taxes and Other Indebtedness     41  
Section 7.07
  Insurance     42  
Section 7.08
  Use of Proceeds     42  
Section 7.09
  Audits/Inspections     42  
 
           
 
  ARTICLE VIII
NEGATIVE COVENANTS        
 
           
Section 8.01
  Nature of Business     42  
Section 8.02
  Fundamental Changes     43  
Section 8.03
  Affiliate Transactions     43  
Section 8.04
  Liens     43  
Section 8.05
  Burdensome Agreements     44  
Section 8.06
  Subsidiary Indebtedness     44  
 
           
 
  ARTICLE IX
EVENTS OF DEFAULT        
 
           
Section 9.01
  Events of Default     45  
Section 9.02
  Acceleration; Remedies     47  

ii



--------------------------------------------------------------------------------



 



                      Page
Section 9.03
  Allocation of Payments After Event of Default.     48  
 
           
 
  ARTICLE X
AGENCY PROVISIONS        
 
           
Section 10.01
  Appointment and Authorization of the Administrative Agent     49  
Section 10.02
  Delegation of Duties     49  
Section 10.03
  Liability Of Agents     50  
Section 10.04
  Reliance by Administrative Agent     50  
Section 10.05
  Notice of Default     50  
Section 10.06
  Credit Decision; Disclosure of Information by the Administrative Agent     51
 
Section 10.07
  Indemnification of the Administrative Agent     51  
Section 10.08
  Administrative Agent in its Individual Capacity     52  
Section 10.09
  Successor Administrative Agent     52  
Section 10.10
  Administrative Agent May File Proofs of Claim     53  
Section 10.11
  Other Agents, Arrangers and Managers     53  
 
           
 
  ARTICLE XI
MISCELLANEOUS        
 
           
Section 11.01
  Notices and Other Communications; Facsimile Copies     54  
Section 11.02
  Right of Set-Off     56  
Section 11.03
  Benefit of Agreement     56  
Section 11.04
  No Waiver; Remedies Cumulative     59  
Section 11.05
  Attorney Costs, Expenses, Taxes and Indemnification by Borrower     59  
Section 11.06
  Amendments, Waivers and Consents     61  
Section 11.07
  Counterparts     62  
Section 11.08
  Survival of Indemnification and Representations and Warranties     62  
Section 11.09
  Governing Law; Venue     62  
Section 11.10
  Waiver of Jury Trial; Waiver of Consequential and Punitive Damages     63  
Section 11.11
  Severability     63  
Section 11.12
  Further Assurances     63  
Section 11.13
  Entirety     63  
Section 11.14
  Binding Effect; Continuing Agreement     63  
Section 11.15
  Confidentiality     64  
Section 11.16
  Entire Agreement     64  
Section 11.17
  USA Patriot Act Notice     65  
Section 11.18
  No Adverse Interpretation of Other Agreements     65  
Section 11.19
  No Fiduciary Duty     65  
Section 11.20
  Markit Data     65  

iii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 2.02
  Form of Notice of Borrowing
Exhibit 2.04
  Form of Notice of Continuation/Conversion
Exhibit 2.06
  Form of Note
Exhibit 7.01(c)
  Form of Officer’s Certificate
Exhibit 11.03(b)
  Form of Assignment and Assumption

SCHEDULES

     
Schedule 1.01(a)
  Commitments/Pro Rata Shares
Schedule 1.01(b)
  Significant Subsidiaries
Schedule 8.06
  Subsidiary Indebtedness

iv



--------------------------------------------------------------------------------



 



3-YEAR $1.2 BILLION CREDIT AGREEMENT
     THIS 3-YEAR $1.2 BILLLION CREDIT AGREEMENT (this “Credit Agreement”), dated
as of March 19, 2010, is entered into among Baker Hughes Incorporated, a
Delaware corporation (the “Borrower”), the Lenders (as defined below), JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”), and Citibank, N.A. and Bank of America, N.A., as Syndication Agents for
the Lenders (the “Syndication Agents”).
RECITALS
     WHEREAS, the Borrower has requested that the Lenders provide a revolving
credit facility in an aggregate amount up to $1.2 billion; and
     WHEREAS, the Lenders have agreed to provide the requested $1.2 billion
revolving credit facility upon and subject to the terms and conditions set forth
herein.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Definitions.
     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:
     “Act” has the meaning set forth in Section 11.17.
     “Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Margin for Eurodollar Loans.
     “Administrative Agent” means JPMorgan or any successor administrative agent
appointed pursuant to Section 10.09.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth in Section 11.01, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Fees” has the meaning set forth in Section 3.04(b).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” of any Person means (a) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person or (b) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with

1



--------------------------------------------------------------------------------



 



such Person. As used herein, the term “control” means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.
     “Applicable Margin” means, for any Loan at any time:
     (a) in the case of any Eurodollar Loan, a rate per annum equal to the CDS
Rate for the Determination Date for such Loan at such time; and
     (b) for any Base Rate Loan, a rate per annum equal to the CDS Rate for the
Determination Date for such Loan at such time minus 1.00% per annum, but in no
event less than 0% per annum.
     If the CDS Rate is unavailable for any Determination Date for any Loan,
then the Borrower and the Lenders shall negotiate in good faith for a period of
up to thirty days after the CDS Rate becomes unavailable (the “Negotiation
Period”) to agree on an alternative method of establishing the Applicable
Margin. The Applicable Margin at any time the Determination Date for which falls
during the Negotiation Period and prior to the time an amendment specified in
the next sentence has been executed or when the CDS Rate has again become
available shall be based upon the CDS Rate for the most recent Determination
Date prior to the Negotiation Period. In the event that an amendment hereof
executed by the Borrower and each Lender and specifying an alternative method
for establishing the Applicable Margin shall not have been delivered to the
Administrative Agent on or prior to the last day of the Negotiation Period, then
until such amendment is delivered to the Administrative Agent, the Applicable
Margin at any time the Determination Date for which falls subsequent to the end
of the Negotiation Period and prior to the time such amendment has been executed
or when the CDS Rate has again become available shall be a rate per annum equal
to the Maximum Applicable Margin as set forth in the pricing grid (the “Pricing
Grid”) below corresponding to the Debt Rating in effect on such Determination
Date. Notwithstanding the foregoing, (a) the Applicable Margin in effect at any
time for any Eurodollar Loan shall not be less than the Minimum Applicable
Margin and shall not exceed the Maximum Applicable Margin (in each case
expressed as a rate per annum) corresponding to the Debt Rating on the
Determination Date for such Loan at such time as set forth in the Pricing Grid
below and (b) the Applicable Margin in effect at any time for Base Rate Loans
shall not be less than the Minimum Applicable Margin and shall not exceed the
Maximum Applicable Margin (in each case expressed as a rate per annum)
corresponding to the Debt Rating on the Determination Date for a Eurodollar Loan
having a one-month Interest Period commencing at such time minus 1.00% per
annum, but in no event less than less than 0% per annum.

2



--------------------------------------------------------------------------------



 



                  PRICING GRID     Minimum   Maximum Debt Rating   Applicable  
Applicable (S&P/Moody’s)   Margin   Margin
Category 1 ≥AA-/Aa3
    0.25 %     1.00 %
Category 2 A+/A1
    0.375 %     1.25 %
Category 3 A/A2
    0.50 %     1.50 %
Category 4 A-/A3
    0.75 %     2.00 %
Category 5 ≤BBB+/Baa1
    1.00 %     2.50 %

The Minimum Applicable Margin and Maximum Applicable Margin will be based on the
highest Debt Rating. If S&P or Moody’s does not have a Debt Rating in effect,
then such rating agency not having a Debt Rating in effect shall be deemed to
have established a Debt Rating in Category 5. If the Debt Ratings established or
deemed to have been established fall within different Categories, the Minimum
Applicable Margin and Maximum Applicable Margin shall be based on the higher of
the Debt Ratings, unless one of the Debt Ratings is two or more Categories lower
than the other, in which case the Minimum Applicable Margin and Maximum
Applicable Margin shall be determined by reference to the Category next below
that of the higher of the Debt Ratings. Each change in the Minimum Applicable
Margin and Maximum Applicable Margin (other than as a result of a change in the
rating system of such rating agency) shall be effective as of the date on which
a Debt Rating change is first publically announced by the applicable rating
agency, and such change shall apply during the period commencing on the
effective date of such change and end on the date immediately preceding the
effective date of the next such change.

3



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means the appropriate applicable percentage for
Commitment Fees, corresponding to the Debt Rating in effect from time to time as
described below:

                              Applicable             Percentage             for
Pricing       Commitment Level   Debt Rating (S&P/Moody’s)   Fees I  
≥AA-/Aa3
    0.100 % II  
A+/A1
    0.125 % III  
A/A2
    0.150 % IV  
A-/A3
    0.200 % V  
≤BBB+/Baa1
    0.250 %

The Applicable Percentage will be based on the highest Debt Rating. If S&P or
Moody’s does not have a Debt Rating in effect, then such rating agency not
having a Debt Rating in effect shall be deemed to have established a Debt Rating
in Pricing Level V. If the Debt Ratings established or deemed to have been
established fall within different Pricing Levels, the Applicable Percentage
shall be based on the higher of the Debt Ratings, unless one of the Debt Ratings
is two or more Pricing Levels lower than the other, in which case the Applicable
Percentage shall be determined by reference to the Pricing Level next below that
of the higher of the Debt Ratings. Each change in the Applicable Percentage
(other than as a result of a change in the rating system of such rating agency)
shall be effective as of the date on which a Debt Rating change is first
publically announced by the applicable rating agency, and such change shall
apply during the period commencing on the effective date of such change and end
on the date immediately preceding the effective date of the next such change.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means J.P. Morgan Securities Inc., together with its successors
and/or assigns.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit 11.03(b).
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Base Rate” means, on each day, the Applicable Margin for Base Rate Loans
plus a fluctuating rate per annum equal to the highest of (a) the Federal Funds
Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by the Administrative Agent as its “prime rate,” and
(c) the Eurodollar Rate for a one-month deposit commencing that day plus 1%. The
“prime rate” is a rate set by the Administrative Agent based upon various
factors including the Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by the

4



--------------------------------------------------------------------------------



 



Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     “Base Rate Loan” means a Loan which bears interest based on the Base Rate.
     “BJ Services Merger Documentation” means a true and complete copy of the
Certificate of Merger filed with the Delaware Secretary of State in connection
with the merger of BSA Acquisition LLC and BJ Services Co. as contemplated by
that certain Agreement and Plan of Merger dated as of August 30, 2009 between
the Borrower and BJ Services Co.
     “Borrower” has the meaning set forth in the preamble hereof.
     “Borrower Obligations” means, without duplication, all of the obligations
of the Borrower to the Lenders, whenever arising, under this Credit Agreement,
the Notes or any of the other Credit Documents.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
     “Business Day” means any day other than a Saturday, a Sunday, or other day
on which commercial banks are authorized to close under the laws of, or are in
fact closed in New York, New York and, if different, the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Loans, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.
     “Businesses” has the meaning set forth in Section 6.16.
     “Capital Stock” means (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of the assets of, the issuing Person, including, in each case,
all warrants, rights or options to purchase any of the foregoing.
     “Category” has the meaning set forth in the definition of “Applicable
Margin.”
     “CDS Rate” means, for any Determination Date, a rate per annum equal to the
Borrower’s credit default swap mid-rate spread applicable to senior, unsecured,
non-credit enhanced debt of the Borrower with a maturity of three years reported
by Markit through its website as of the close of business, New York time, on the
Business Day immediately preceding such Determination Date, obtained by the
Administrative Agent from such website on such Determination Date.

5



--------------------------------------------------------------------------------



 



     “Change of Control” means, with respect to any Person, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of such Person entitled to vote for members of
the board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
     “Closing Date” means the date hereof.
     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, as amended, modified, replaced or succeeded
from time to time.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make its Pro Rata Share of Loans to the Borrower in an aggregate
amount up to the amount set forth in Schedule 1.01(a), as it may be adjusted
from time to time pursuant to (i) an assignment in accordance with
Section 11.03(b) or (ii) a reduction in the Committed Amount pursuant to Section
2.07, and “Commitments” means the aggregate of each such Commitment.
     “Commitment Fees” has the meaning set forth in Section 3.04(a).
     “Committed Amount” means One Billion Two Hundred Million Dollars
($1,200,000,000), as such amount may be otherwise reduced in accordance with
Section 2.07.
     “Committed Amount Availability” means (a) from the date hereof until the
Administrative Agent’s receipt of the BJ Services Merger Documentation, an
amount equal to

6



--------------------------------------------------------------------------------



 



the Committed Amount less Four Hundred Million Dollars ($400,000,000) and
(b) after the Administrative Agent’s receipt of the BJ Services Merger
Documentation, the Committed Amount; provided, however, if the Administrative
Agent does not receive the BJ Services Merger Documentation within three months
of the Closing Date, then ‘Committed Amount Availability’ shall at all times
equal the Committed Amount less Four Hundred Million Dollars ($400,000,000).
     “Compensation Period” has the meaning set forth in Section 3.05(c).
     “Contingent Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Indebtedness of any other Person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (a) to
purchase any such Indebtedness or other obligation or any property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of such Indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including, without limitation, maintenance agreements, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Contingent Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Contingent Obligation is made.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
     “Credit Agreement” has the meaning set forth in the Preamble hereof.
     “Credit Documents” means this Credit Agreement, the Notes, any Notice of
Borrowing, any Notice of Continuation/Conversion and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.
     “Credit Exposure” has the meaning set forth in the definition of “Required
Lenders.”
     “Data Provider” has the meaning set forth in Section 11.20(b).
     “Debt Rating” means the long-term senior unsecured, non-credit enhanced
publicly held debt rating of the Borrower from S&P and Moody’s.
     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

7



--------------------------------------------------------------------------------



 



     “Default” means any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
     “Default Rate” means an interest rate equal to two percent (2%) plus the
rate that otherwise would be applicable (or if no rate is applicable, the Base
Rate plus two percent (2%) per annum).
     “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent, or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Credit Agreement or has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Credit Agreement,
(c) failed, within five Business Days after request by the Administrative Agent,
to confirm that it will comply with the terms of this Credit Agreement relating
to its obligations to fund prospective Loans, (d) otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good-faith dispute, or (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has consented to, approved of or acquiesced in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has consented to, approved of or
acquiesced in any such proceeding or appointment; provided that (i) if a Lender
would be a “Defaulting Lender” (A) solely by reason of events relating to a
parent company of such Lender or solely because a Governmental Authority has
been appointed as receiver, conservator, trustee or custodian for such Lender,
in each case as described in clause (e) above, or (B) solely by reason of the
ownership or control by a Governmental Authority of a parent company of such
Lender, the Administrative Agent may in the case of sub-clause (A) above and
shall in the case of sub-clause (B) above, in its reasonable discretion,
determine that such Lender is not a “Defaulting Lender” if and for so long as
the Administrative Agent is satisfied that such Lender will continue to perform
its funding obligations hereunder and (ii) the Administrative Agent may, by
notice to the Borrower and the Lenders, declare that a Defaulting Lender is no
longer a “Defaulting Lender” if the Administrative Agent determines, in its
reasonable discretion, that the circumstances that resulted in such Lender
becoming a “Defaulting Lender” no longer apply.
     “Designated User” shall mean a Person designated as such by a Lender or the
Administrative Agent.
     “Determination Date” means, at any time, (a) for any Eurodollar Loan,
(i) the date two Business Days before the commencement of the Interest Period
applicable to such Loan or (ii) in the case of an Interest Period of six months’
duration, (x) as to any date during the first three-month period during such
Interest Period, the date specified in clause (i) or (y) as to any date during
the second three-month period during such Interest Period, the date that is the
last Business Day of the first three-month period during such Interest Period,
and (b) for any Base Rate Loan, (i) the Closing Date and (ii) from and after the
end of the calendar quarter during which the Closing Date occurs, the last
Business Day of the calendar quarter most recently ended at such time.
     “Dollars” and “$” means dollars in lawful currency of the United States of
America.

8



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person approved by the Borrower (such
approval not to be unreasonably withheld or delayed); provided that (i) the
Borrower’s consent is not required during the existence and continuation of an
Event of Default, (ii) approval by the Borrower shall be deemed given if no
objection is received by the assigning Lender and the Administrative Agent from
the Borrower within five Business Days after notice of such proposed assignment
has been delivered to the Borrower and (iii) neither the Borrower nor any
Subsidiary or Affiliate of the Borrower shall qualify as an Eligible Assignee.
     “Environmental Laws” means any legal requirement of any Governmental
Authority pertaining to (a) the protection of health, safety and the indoor or
outdoor environment, (b) the conservation, management, or use of natural
resources and wildlife, (c) the protection or use of surface water and
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.
     “ERISA Affiliate” means an entity, whether or not incorporated, which is
under common control with the Borrower or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes the Borrower or any of its Subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.
     “ERISA Event” has the meaning set forth in Section 9.01(g).
     “Eurodollar Base Rate” means, for any Interest Period:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Reuters Screen
LIBOR01 Page (or any successor thereto) that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to

9



--------------------------------------------------------------------------------



 



such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period; or
     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period; or
     (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.
     “Eurodollar Loan” means a Loan bearing interest at the Adjusted Eurodollar
Rate.
     “Eurodollar Rate” means, with respect to any Eurodollar Loan, for the
Interest Period applicable thereto, a rate per annum determined pursuant to the
following formula:

             
Eurodollar Rate
  =   Eurodollar Base Rate    
 
     
 
   
 
      1 - Eurodollar Reserve Percentage    

     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day applicable to the Administrative Agent
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.
     “Event of Default” has the meaning set forth in Section 9.01.
     “Federal Funds Rate” means for any day the rate per annum (rounded upward
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate

10



--------------------------------------------------------------------------------



 



charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
     “Fee Letter” means that certain letter agreement, dated as of February 9,
2010, among the Borrower, JPMorgan and the Arranger, as amended, modified,
supplemented or restated from time to time.
     “Financial Officer” means any of the chief financial officer, the
treasurer, any assistant treasurer or the controller of the Borrower.
     “Foreign Lender” has the meaning set forth in Section 4.01(e).
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (excluding from this clause
(a) and clause (b) below intraday over advances and overnight overdrafts;
provided that, such obligations are not outstanding for more than two
(2) Business Days), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all Contingent Obligations of such Person with respect to
Funded Indebtedness of another Person, (d) the principal portion of all
obligations of such Person under (i) capital lease obligations and (ii) any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product of such Person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, and after giving
effect to any of the foregoing in this clause (d) to any third-party
indemnification, and (e) all obligations of such Person with respect to
Redeemable Preferred Stock. The Funded Indebtedness of any Person shall include
the Funded Indebtedness of any partnership or unincorporated joint venture for
which such Person is legally obligated. For the avoidance of doubt, Funded
Indebtedness shall exclude any actual fair value adjustment arising from any
interest rate swap transactions entered into in the ordinary course of business
and not for investment or speculative purposes.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Granting Lender” has the meaning specified in Section 11.03(g).

11



--------------------------------------------------------------------------------



 



     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (excluding from this clause
(a) and clause (b) below intraday over advances and overnight overdrafts;
provided that, such obligations are not outstanding for more than two
(2) Business Days), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person
to the extent of the value of such property (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business), (d) all obligations, other than intercompany
items, of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person which would appear as liabilities
on a balance sheet of such Person, (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Contingent Obligations of
such Person, (g) the principal portion of all obligations of such Person under
(i) capital lease obligations and (ii) any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product of such Person where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, and after giving effect in any of the foregoing in this
clause (g) to any third-party indemnification, (h) all obligations of such
Person with respect to Redeemable Preferred Stock, (i) the Swap Termination
Value (including both debit and credit values) in respect of any Swap Contract
of such Person and (j) the maximum amount of all bid, performance and standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed). The Indebtedness of any Person shall include the
Indebtedness of any partnership or unincorporated joint venture for which such
Person is legally obligated.
     “Indemnified Liabilities” has the meaning set forth in Section 11.05(b).
     “Indemnitees” has the meaning set forth in Section 11.05(b).
     “Information” has the meaning set forth in Section 11.15.
     “Interest Payment Date” means (a) as to Base Rate Loans, the last day of
each fiscal quarter of the Borrower and the Maturity Date and (b) as to
Eurodollar Loans, the last day of each applicable Interest Period and the
Maturity Date and, in addition, where the applicable Interest Period for a
Eurodollar Loan is greater than three months, then also on the last day of each
three-month period during such Interest Period. If an Interest Payment Date
falls on a date which is not a Business Day, such Interest Payment Date shall be
deemed to be the next succeeding Business Day, except that in the case of
Eurodollar Loans where the next succeeding Business Day falls in the next
succeeding calendar month, then on the next preceding Business Day.
     “Interest Period” means, as to Eurodollar Loans, a period of one, two,
three or six months’ duration, as the Borrower may elect, commencing, in each
case, on the date of the borrowing (including continuations and conversions of
Eurodollar Loans); provided, however, (a) if any Interest Period would end on a
day which is not a Business Day, such Interest Period

12



--------------------------------------------------------------------------------



 



shall be extended to the next succeeding Business Day (except that where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (b) no Interest Period shall extend beyond
the Maturity Date and (c) where an Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month in which the
Interest Period is to end, such Interest Period shall end on the last Business
Day of such calendar month.
     “JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
     “Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01.
     “Margin Stock” shall have the meaning given such term in Regulation U.
     “Markit” means Markit Group Limited or its successor.
     “Material Adverse Effect” means an event or condition that constitutes or
would reasonably be expected to result in a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its obligations under this Credit Agreement or (c) the validity or
enforceability of, or the rights and remedies of the Administrative Agent or the
Lenders under, this Credit Agreement.
     “Material Subsidiary” means any Subsidiary of the Borrower (a) with a net
book value in excess of $100,000,000, calculated as of the end of the most
recent fiscal quarter or (b) whose revenues for the immediately preceding twelve
month period exceeded $100,000,000.
     “Maturity Date” means March 19, 2013.
     “Maximum Applicable Margin” has the meaning set forth in the definition of
“Applicable Margin.”
     “Minimum Applicable Margin” has the meaning set forth in the definition of
“Applicable Margin.”

13



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.
     “Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other
than a Multiemployer Plan, to which the Borrower or any ERISA Affiliate and at
least one employer other than the Borrower or any ERISA Affiliate are
contributing sponsors.
     “Net Worth” means, as of any date, all of the shareholders’ equity or net
worth (excluding, for the avoidance of doubt, Redeemable Preferred Stock) of the
Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.
     “Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Loans and substantially in the form of Exhibit 2.06, as
such promissory notes may be amended, modified, supplemented or replaced from
time to time.
     “Notice of Borrowing” means a request by the Borrower for a Loan in the
form of Exhibit 2.02.
     “Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.04.
     “Other Taxes” has the meaning set forth in Section 4.01(b).
     “Participant” has the meaning set forth in Section 11.03(d).
     “Participation Interest” means the purchase by a Lender of a participation
in Loans as provided in Section 3.09.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.
     “Person” means any individual, partnership, joint venture, firm,
corporation, association, trust, limited liability company or other enterprise
(whether or not incorporated), or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is either (i) maintained by a member of the Controlled Group for
employees of a member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or with respect
to which a member of the Controlled Group has any liability, contingent or
otherwise.
     “Pricing Level” has the meaning set forth in the definition of “Applicable
Percentage.”
     “Properties” has the meaning set forth in Section 6.16.

14



--------------------------------------------------------------------------------



 



     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
to make Loans to the Borrower pursuant to Sections 2.01 hereof and the
denominator of which is the amount of the Committed Amount at such time;
provided that if the Commitments have been terminated pursuant to Section 9.02
or otherwise, then such Pro Rata Share of each such Lender shall be determined
based on such Lender’s percentage ownership of the principal amount of
outstanding Loans. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 1.01(a) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Redeemable Preferred Stock” of any Person means any preferred stock issued
by such Person which is at any time prior to the Maturity Date either
(a) mandatorily redeemable (by sinking fund or similar payment or otherwise) or
(b) redeemable at the option of the holder thereof.
     “Regulation D, U, or X” means Regulation D, U or X, respectively, of the
Board of Governors of the Federal Reserve System of the United States as from
time to time in effect and any successor to all or a portion thereof.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
     “Required Lenders” means Lenders whose aggregate Credit Exposure (as
hereinafter defined) constitutes more than 50% of the Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (i) at any time
prior to the termination of the Commitments, the Pro Rata Share of such Lender
of the Committed Amount multiplied by the Committed Amount and (ii) at any time
after the termination of the Commitments, the principal balance of the
outstanding Loans and Participation Interests of such Lender.
     “Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents.
     “Responsible Officer” means the President, the Chief Financial Officer, the
Chief Operating Officer, any Vice President, the Treasurer, the Controller, any
Assistant Treasurer or the Corporate Secretary of the Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of the

15



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other equity interest or of any option, warrant or
other right to acquire any such capital stock or other equity interest.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and its successors.
     “SEC” means the Securities and Exchange Commission or any successor
thereto.
     “Significant Subsidiary” shall mean a Subsidiary of the Borrower (a) with
total assets (excluding intercompany advance receivables) that are in excess of
ten percent (10%) of Total Assets or (b) whose revenues (excluding intercompany
sales) for the immediately preceding twelve month period exceeded five percent
(5%) of Total Consolidated Revenue, in each case calculated as of the end of the
most recent fiscal quarter. The Significant Subsidiaries as of the Closing Date
are set forth on Schedule 1.01(b) hereto.
     “Single Employer Plan” means any Plan which is covered by Title IV of ERISA
and adopted solely by the Borrower, by an ERISA Affiliate or by a group
consisting of the Borrower and one or more ERISA Affiliates.
     “Solvent” means, with respect to any Person as of a particular date, that
on such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage and (d) the book value
of the assets of such Person as set forth on such Person’s balance sheet is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
     “SPC” has the meaning set forth in Section 11.03(g).
     “Subsidiary” means, as to any Person, any corporation, partnership,
association, joint venture, limited liability company or other entity more than
50% of whose Voting Stock (irrespective of whether or not at the time, any such
Voting Stock shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries.
     “Swap Contract” means (a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or

16



--------------------------------------------------------------------------------



 



bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
(including both debit and credit values) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) (including
both debit and credit values) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
     “Taxes” has the meaning set forth in Section 4.01.
     “Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(c) the distribution of a notice of intent to terminate a Single Employer Plan
in a distress termination (within the meaning of Section 4041(c) of ERISA)
pursuant to Section 4041(a)(2) of ERISA, (d) the institution of proceedings to
terminate or the actual termination of a Single Employer Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition which would constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Single Employer Plan, or (f) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan or
the termination of a Multiemployer Plan.
     “Total Assets” means all assets of the Borrower and its Subsidiaries as
shown on its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.
     “Total Capitalization” means the sum of (a) Net Worth plus (b) all Funded
Indebtedness of the Borrower and its Subsidiaries.
     “Total Consolidated Revenue” shall mean consolidated revenue of the
Borrower and its Subsidiaries as of the end of a fiscal quarter for the
immediately prior four quarter period.

17



--------------------------------------------------------------------------------



 



     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurodollar Loan.
     “Unused Commitment” means, for any day from the Closing Date to the
Maturity Date, the amount by which the then Committed Amount Availability on
such day exceeds the aggregate principal amount of all Loans outstanding on such
day.
     “Utilized Committed Amount” means the amount equal to the aggregate
principal amount of Loans outstanding.
     “Voting Stock” means (a) with respect to a corporation, all classes of the
Capital Stock of such corporation then outstanding and normally entitled to vote
in the election of directors and (b) with respect to a partnership, association,
joint venture, limited liability company, real estate investment or other trust
or other entity, all Capital Stock of such entity entitled to exercise voting
power or management control.
     “Wholly Owned Subsidiary” means any Subsidiary if all of the Capital Stock
of such Subsidiary (other than directors’ qualifying shares and Required
Minority Shares, in each case only to the extent required by applicable law) is
owned by the Borrower directly or through other Wholly Owned Subsidiaries.
“Required Minority Shares” means Capital Stock of a Subsidiary organized under
the laws of jurisdiction other than the United States or any Governmental
Authority thereof that is required by the applicable laws and regulations of
such foreign jurisdiction to be owned by the government of such foreign
Jurisdiction or individual or corporate citizens of such foreign jurisdiction in
order for such Subsidiary to transaction business in such foreign jurisdiction.
     Section 1.02 Interpretive Provisions.
          (a) For purposes of computation of periods of time hereunder, the word
“from” means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”
          (b) References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
          (c) The term “including” is by way of example and not limitation.
          (d) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
          (e) The headings of the Sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Credit Agreement.

18



--------------------------------------------------------------------------------



 



     Section 1.03 Accounting Terms/Calculation of Financial Covenants.
          (a) Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall be prepared in accordance with GAAP applied on a
consistent basis. All calculations made for the purposes of determining
compliance with this Credit Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to Section 7.01 (or, prior to the delivery of the first financial statements
pursuant to Section 7.01, consistent with the financial statements described in
Section 5.01(d)); provided, however, if (i) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (ii) the Lenders shall so object in writing within 30 days
after delivery of such financial statements, then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by the Borrower to the Lenders as to which no such objection shall have been
made.
          (b) All financial covenant ratios shall be calculated by carrying the
result to one more place than the number of places by which such ratio is
expressed and rounding the result up or down to the nearest number (and rounding
up if there is no nearest number).
     Section 1.04 Time.
     All references to time herein shall be references to Eastern Standard Time
or Eastern Daylight Time, as then in effect, unless specified otherwise.
     Section 1.05 References to Agreements and Requirement of Laws.
     Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.
ARTICLE II
COMMITMENTS AND LOANS
     Section 2.01 Loans.
     Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans (each a “Loan” and collectively the “Loans”), in
Dollars, to the Borrower, at any time and from time to time, during the period
from and including the Closing Date to but not including the Maturity Date (or
such earlier date if the Commitments have been terminated as provided herein);
provided, however, that after giving effect to any Borrowing (a) the aggregate
principal amount of outstanding Loans shall not exceed the Committed Amount
Availability and (b) with respect to each individual Lender, the aggregate
principal amount of outstanding Loans

19



--------------------------------------------------------------------------------



 



of such Lender shall not exceed the amount of such Lender’s Pro Rata Share of
the Committed Amount Availability. Subject to the terms of this Credit
Agreement, the Borrower may borrow, repay and reborrow Loans. Loans may be Base
Rate Loans or Eurodollar Loans, as the Borrower may elect, subject to the terms
set forth below.
     Section 2.02 Method of Borrowing for Loans.
     By no later than 9:00 a.m. (a) on the date of the requested Borrowing of
Loans that will be Base Rate Loans and (b) three Business Days prior to the date
of the requested Borrowing of Loans that will be Eurodollar Loans, the Borrower
shall telephone the Administrative Agent (and in the case of a requested Base
Rate Loan, the Administrative Agent shall notify the Lenders no later than 9:30
a.m.) as well as submit a written Notice of Borrowing in the form of
Exhibit 2.02 to the Administrative Agent setting forth (i) the amount requested,
(ii) the date of the requested Borrowing, (iii) the Type of Loan, (iv) with
respect to Loans that will be Eurodollar Loans, the Interest Period applicable
thereto, and (v) certification that the Borrower has complied in all respects
with Section 5.02. If the Borrower shall fail to specify (A) an Interest Period,
in the case of a Eurodollar Loan, then such Eurodollar Loan shall be deemed to
have an Interest Period of one month or (B) the Type of Loan requested, then
such Loan shall be deemed to be a Base Rate Loan. All Loans made on the Closing
Date shall be Base Rate Loans. Thereafter, all or any portion of the Loans may
be converted into Eurodollar Loans in accordance with the terms of Section 2.04.
     Section 2.03 Funding of Loans.
     Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly inform the Lenders as to the terms thereof. Each Lender shall make its
Pro Rata Share of the requested Loans available to the Administrative Agent in
Dollars and in immediately available funds at the Administrative Agent’s Office
not later than 12:00 noon on the Business Day specified in the applicable Notice
of Borrowing. Upon satisfaction of the conditions set forth in Section 5.02, the
amount of the requested Loans will then be made available to the Borrower by the
Administrative Agent either by (a) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.
     Section 2.04 Continuations and Conversions.
     Subject to the terms below, the Borrower shall have the option, on any
Business Day prior to the Maturity Date, to continue existing Eurodollar Loans
for a subsequent Interest Period, to convert Base Rate Loans into Eurodollar
Loans or to convert Eurodollar Loans into Base Rate Loans. By no later than
10:00 a.m. (a) on the date of the requested conversion of a Eurodollar Loan to a
Base Rate Loan and (b) three Business Days prior to the date of the requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, the Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion in the form of Exhibit 2.04, setting forth whether the
Borrower wishes to continue or convert such Loans. Notwithstanding anything
herein to the contrary, (i) except as provided in Section 4.02, Eurodollar Loans
may only be continued or converted into Base Rate Loans on the last day of the
Interest Period applicable

20



--------------------------------------------------------------------------------



 



thereto, (ii) Eurodollar Loans may not be continued nor may Base Rate Loans be
converted into Eurodollar Loans during the existence and continuation of an
Event of Default and (iii) any request to continue a Eurodollar Loan that fails
to comply with the terms hereof or any failure to request a continuation of a
Eurodollar Loan at the end of an Interest Period (and assuming the Borrower has
not delivered a notice of prepayment pursuant to Section 3.02(a)) shall be
deemed a request to convert such Eurodollar Loan to a Base Rate Loan on the last
day of the applicable Interest Period.
     Section 2.05 Minimum Amounts.
     Each request for a Loan or a conversion or continuation hereunder shall be
subject to the following requirements: (a) each Eurodollar Loan shall be in a
minimum amount of $5,000,000 (and in integral multiples of $1,000,000 in excess
thereof), (b) each Base Rate Loan shall be in a minimum amount of the lesser of
$1,000,000 (and in integral multiples of $100,000 in excess thereof) or the
remaining amount available to be borrowed and (c) no more than ten Eurodollar
Loans shall be outstanding hereunder at any one time. For the purposes of this
Section 2.05, all Eurodollar Loans with the same Interest Periods that begin and
end on the same date shall be considered as one Eurodollar Loan, but Eurodollar
Loans with different Interest Periods, even if they begin on the same date,
shall be considered separate Eurodollar Loans.
     Section 2.06 Notes.
     If requested by a Lender, the Loans made by each Lender shall be evidenced
by a duly executed Note payable to such Lender in substantially the form of
Exhibit 2.06.
     Section 2.07 Reduction of Committed Amount.
     The Borrower shall have the right, upon notice to the Administrative Agent,
to permanently terminate or reduce the aggregate unused amount of the Committed
Amount at any time and from time to time; provided that (a) such notice must be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (b) each partial reduction
shall be in an aggregate amount at least equal to $5,000,000 and in integral
multiples of $1,000,000 above such amount and (c) no reduction shall be made
which would reduce the Committed Amount to an amount less than the aggregate
principal amount of the outstanding Loans. Any reduction in (or termination of)
the Committed Amount shall be permanent and may not be reinstated. The Committed
Amount will be reduced to zero on the Maturity Date.

    Section 2.08 Mitigation of Obligations; Replacement of Lenders.

          (a) If any Lender requests compensation under Section 4.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.01,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.04 or Section 4.01, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise

21



--------------------------------------------------------------------------------



 



be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If (i) any Lender requests compensation under Section 4.04,
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.01,
(iii) any Lender becomes a Defaulting Lender, (iv) any Lender has not approved a
proposed waiver, consent or amendment requested by the Borrower by the date
specified by the Borrower (or gives the Borrower or the Administrative Agent
written notice prior to such specified date of its intention not to do so),
which has been approved by the Required Lenders, but requires the approval of
all Lenders, or (v) if any Lender delivers a notice to the Borrower or the
Administrative Agent pursuant to Section 4.02, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 11.03), all
its interests, rights and obligations under this Credit Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) if such assignee is not
already a Lender hereunder, the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld or delayed, (y) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts, including amounts due under
Section 4.05) and (z) in the case of any such assignment resulting from a claim
for compensation under Section 4.04 or payments required to be made pursuant to
Section 4.01, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
     Section 2.09 Defaulting Lenders.
     Notwithstanding any provision of this Credit Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.04(a);
          (b) the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 11.06), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender; provided further that the
Commitment of a Defaulting Lender may not be increased and the Maturity Date as
it applies to a Defaulting Lender may not be extended, in each case without the
consent of such Defaulting Lender; and

22



--------------------------------------------------------------------------------



 



          (c) for the avoidance of doubt, the Borrower shall retain and reserve
its other rights and remedies respecting each Defaulting Lender.
ARTICLE III
PAYMENTS
     Section 3.01 Interest.
          (a) Interest Rate.
               (i) All Base Rate Loans shall accrue interest at the Base Rate.
               (ii) Each Eurodollar Loan shall accrue interest at the Adjusted
Eurodollar Rate applicable to such Eurodollar Loan.
          (b) Default Rate of Interest. Upon the occurrence, and during the
continuation, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate equal to the Default Rate.
          (c) Interest Payments. Interest on Loans shall be due and payable in
arrears on each Interest Payment Date.
     Section 3.02 Prepayments.
          (a) Voluntary Prepayments. The Borrower shall have the right, upon
notice to the Administrative Agent, to prepay the Loans in whole or in part from
time to time without premium or penalty; provided, however, that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days’ prior to any date of prepayment of Eurodollar Loans and (B) on
the date of prepayment of Base Rate Loans, (ii) each such partial prepayment of
Eurodollar Loans shall be in the minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 and (iii) each such partial prepayment of Base
Rate Loans shall be in the minimum principal amount of $1,000,000 and integral
multiples of $100,000 or, in the case of clauses (ii) and (iii), if less than
such minimum amounts, the entire principal amount thereof then outstanding.
Amounts prepaid pursuant to this Section 3.02(a) shall be applied as the
Borrower may elect based on the Lenders’ Pro Rata Shares; provided, however, if
the Borrower fails to specify, such prepayment shall be applied by the
Administrative Agent, subject to Section 3.08, in such manner as it deems
reasonably appropriate.
          (b) Mandatory Prepayments. If at any time the aggregate principal
amount of Loans outstanding exceeds the Committed Amount Availability, the
Borrower shall immediately make a principal payment to the Administrative Agent
in a manner and in an amount to be in compliance with Section 2.01 and as
directed by the Administrative Agent.
          (c) Application of Prepayments. All prepayments pursuant to
Section 3.02 shall be (i) unless otherwise directed by the Borrower pursuant to
Section 3.02(a), applied first to Base Rate Loans and second to Eurodollar Loans
in direct order of Interest Period maturities

23



--------------------------------------------------------------------------------



 



(applied first against those soonest to mature), (ii) subject to Section 4.05
and (iii) accompanied by the interest on the principal amount prepaid through
the date of prepayment.
     Section 3.03 Payment in Full at Maturity.
     On the Maturity Date, the Borrower unconditionally promises to pay in full,
and there shall become due and payable in full, the entire outstanding principal
balance of all Loans, together with accrued but unpaid interest and all fees and
other sums then owing under the Credit Documents, including, without limitation,
all Borrower Obligations then owing, unless accelerated sooner pursuant to
Section 9.02; provided that if the Maturity Date is not a Business Day, then
such principal, interest, fees and other sums shall be due and payable in full
on the next preceding Business Day.
     Section 3.04 Fees.
          (a) Commitment Fees. The Borrower shall pay to the Administrative
Agent, for the pro rata benefit of each Lender based on its Pro Rata Share of
the Committed Amount, a per annum fee equal to the Applicable Percentage for
Commitment Fees for each day during the period of determination multiplied by
the Unused Commitment for each such day (the “Commitment Fees”). The Commitment
Fees shall commence to accrue on the Closing Date and shall be due and payable
in arrears on the last Business Day of each fiscal quarter of the Borrower (as
well as on the Maturity Date and on any date that the Committed Amount is
reduced) for the fiscal quarter (or portion thereof) then ending, beginning with
the first of such dates to occur after the Closing Date.
          (b) Administrative Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, an annual fee as agreed to between
the Borrower and the Administrative Agent (the “Administrative Fees”) in the Fee
Letter.
     Section 3.05 Payments Generally.
          (a) No Deductions; Place and Time of Payments. All payments to be made
by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 1:00 p.m. on the date specified
herein. Except as contemplated by Section 3.05(f), the Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.
          (b) Payment Dates. Subject to the definition of “Interest Period,” if
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

24



--------------------------------------------------------------------------------



 



          (c) Advances by Administrative Agent. Unless the Borrower or any
Lender has notified the Administrative Agent, prior to the time any payment is
required to be made by it to the Administrative Agent hereunder, that the
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
the Administrative Agent in Dollars and in immediately available funds, then:
               (i) if the Borrower failed to make such payment, each Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Dollars and in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect; and
               (ii) if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
Dollars and in immediately available funds, together with interest thereon for
the period from the date such amount was made available by the Administrative
Agent to the Borrower to the date such amount is recovered by the Administrative
Agent (the “Compensation Period”) at a rate per annum equal to the Federal Funds
Rate from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to such Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
          (d) Several Obligations. The obligations of the Lenders hereunder to
make Loans and to fund or purchase Participation Interests are several and not
joint. The failure of any Lender to make any Loan or to fund or purchase any
Participation Interest on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or fund its Participation Interest.
          (e) Funding Offices. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

25



--------------------------------------------------------------------------------



 



          (f) Defaulting Lender. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 3.05(c) or Section 3.09, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     Section 3.06 Computations of Interest and Fees.
          (a) Calculation of Interest. Except for Base Rate Loans on which
interest shall be computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, all computations of interest
and fees hereunder shall be made on the basis of the actual number of days
elapsed over a year of 360 days. Interest shall accrue from and including the
Closing Date or from the first date of Borrowing (or from any continuation or
conversion thereof) to but excluding the last day occurring in the period for
which such interest is payable.
          (b) Usury. It is the intent of the Lenders and the Borrower to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. All agreements between the Lenders and the Borrower are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity date of the Borrower Obligations),
shall the interest taken, reserved, contracted for, charged, or received under
this Credit Agreement, under the Notes or otherwise, exceed the maximum
non-usurious amount permissible under applicable law. If, from any possible
construction of any of the Credit Documents or any other document, interest
would otherwise be payable in excess of the maximum non-usurious amount, any
such construction shall be subject to the provisions of this paragraph and
interest owing pursuant to such documents shall be automatically reduced to the
maximum non-usurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document. If any Lender shall
ever receive anything of value which is characterized as interest on the Loans
under applicable law and which would, apart from this provision, be in excess of
the maximum lawful amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
the Loans does not exceed the maximum non-usurious amount permitted by
applicable law.

26



--------------------------------------------------------------------------------



 



     Section 3.07 Evidence of Debt.
     The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Borrower Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
     Section 3.08 Pro Rata Treatment.
     Except to the extent otherwise provided herein, each Borrowing, each
payment or prepayment of principal of any Loan, each payment of interest, each
payment of fees (other than Administrative Fees paid to the Administrative Agent
for its own account), each conversion or continuation of any Loans and each
reduction in the Committed Amount, shall be allocated pro rata among the
relevant Lenders in accordance with their Pro Rata Shares; provided that, if any
Lender shall have failed to pay its Pro Rata Share of any Loan or purchase or
fund its Participation Interest, then any amount to which such Lender would
otherwise be entitled pursuant to this Section 3.08 shall instead be payable to
the Administrative Agent until the share of such Loan or such Participation
Interest not purchased or funded by such Lender has been purchased or funded
unless such Lender’s obligations are the subject of a good faith dispute. In the
event any principal, interest, fee or other amount paid to any Lender pursuant
to this Credit Agreement or any other Credit Document is rescinded or must
otherwise be returned by the Administrative Agent, (a) such principal, interest,
fee or other amount that had been satisfied by such payment shall be revived,
reinstated and continued in full force and effect as if such payment had not
occurred and (b) such Lender shall, upon the request of the Administrative
Agent, repay to the Administrative Agent the amount so paid to such Lender, with
interest for the period commencing on the date such payment is returned by the
Administrative Agent until the date the Administrative Agent receives such
repayment at a rate per annum equal to the Federal Funds Rate if repaid within
two Business Days after such request and thereafter the Base Rate.
     Section 3.09 Sharing of Payments.
     The Lenders agree among themselves that, except to the extent otherwise
provided herein, in the event that any Lender shall obtain payment in respect of
any Loan or any other obligation owing to such Lender under this Credit
Agreement through the exercise of a right of setoff, banker’s lien or
counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable Debtor Relief Law or other
similar law or

27



--------------------------------------------------------------------------------



 



otherwise, or by any other means, in excess of its Pro Rata Share of such
payment as provided for in this Credit Agreement, such Lender shall promptly pay
in cash or purchase from the other Lenders a participation in such Loans and
other obligations in such amounts, and make such other adjustments from time to
time, as shall be equitable to the end that all Lenders share such payment in
accordance with their Pro Rata Shares. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be returned, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise returned.
The Borrower agrees that (a) any Lender so purchasing such a participation may,
to the fullest extent permitted by law, exercise all rights of payment,
including setoff, banker’s lien or counterclaim, with respect to such
participation as fully as if such Lender were a holder of such Loan or other
obligation in the amount of such participation and (b) the Borrower Obligations
that have been satisfied by a payment that has been rescinded or otherwise
returned shall be revived, reinstated and continued in full force and effect as
if such payment had not occurred. Except as otherwise expressly provided in this
Credit Agreement, if any Lender or the Administrative Agent shall fail to remit
to any other Lender or the Administrative Agent an amount payable by such Lender
or the Administrative Agent to such other Lender or the Administrative Agent
pursuant to this Credit Agreement on the date when such amount is due, such
payments shall be made together with interest thereon for each date from the
date such amount is due until the date such amount is paid to the Administrative
Agent or such other Lender at a rate per annum equal to the Federal Funds Rate.
If under any applicable Debtor Relief Law or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 3.09 applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders under
this Section 3.09 to share in the benefits of any recovery on such secured
claim.
ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY
     Section 4.01 Taxes.
          (a) Any and all payments by the Borrower to or for the account of the
Lenders under any Credit Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding (i) income or franchise taxes
(including margin taxes) imposed on (or measured by) its gross or net income by
the United States of America, or by the jurisdiction under the Requirements of
Law of which such recipient is organized or in which its principal office is
located or, in which it is otherwise deemed to be engaged in a trade or business
for Tax purposes or, in the case of any Lender, in which its applicable lending
office is located, and (ii) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any laws to deduct any Taxes
or Other Taxes from or in respect of any sum payable under any Credit Document
to a Lender, (i) the sum payable shall be increased as necessary so that after
making

28



--------------------------------------------------------------------------------



 



all required deductions (including deductions applicable to additional sums
payable under this Section), such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
laws, and (iv) the Borrower shall make commercially reasonable efforts to obtain
a governmental receipt within the time frame customary for the relevant taxing
authority, and shall furnish to such Lender the original or a certified copy of
such receipt within 30 days of receiving such receipt.
          (b) In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Credit
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Credit Document (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower agrees to indemnify each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by each
Lender, (ii) amounts payable under Section 4.01(a) and (iii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (c) shall be made within 30 days after
the date a Lender makes a demand therefor.
          (d) Each payment hereunder or under any other Credit Document by or on
behalf of the Borrower shall be made by a payor that is a United States person.
For purposes of this subsection (d), the term “United States person” shall have
the meanings specified in Section 7701 of the Code.
          (e) Each Lender that is a foreign corporation, foreign partnership or
foreign trust within the meaning of the Code (“Foreign Lender”) shall deliver to
the Administrative Agent, prior to receipt of any payment subject to withholding
under the Code, two duly signed completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrower pursuant to this Credit Agreement), as
appropriate, or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, United States withholding tax. Thereafter and from time to
time, each such Foreign Lender shall (i) promptly submit to the Administrative
Agent such additional duly completed and signed copies of one of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities), as appropriate, as may reasonably be
requested by the Borrower or the Administrative Agent and then be available
under then current United States laws and regulations to avoid, or such evidence
as is satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement, (ii) promptly notify the Administrative Agent of any change in
circumstances which would modify or render

29



--------------------------------------------------------------------------------



 



invalid any claimed exemption or reduction, and (iii) take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Foreign Lender, and as may be reasonably necessary (including the re-designation
of its Lending Office) to avoid any Requirement of Law that the Borrower make
any deduction or withholding for taxes from amounts payable to such Foreign
Lender. If the forms or other evidence provided by such Foreign Lender at the
time such Foreign Lender first becomes a party to this Credit Agreement indicate
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes; provided, however, that,
if at the date of any assignment pursuant to which a Lender becomes a party to
this Credit Agreement, the assignor Lender was entitled to payments under
Section 4.01(a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the assignee Lender on such date. If such Foreign
Lender fails to deliver the above forms or other evidence, then the
Administrative Agent may withhold from any interest payment to such Foreign
Lender an amount equal to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction. If any Governmental
Authority asserts that the Administrative Agent did not properly withhold any
tax or other amount from payments made in respect of such Foreign Lender, such
Foreign Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 4.01(e), and costs and
expenses (including the reasonable fees and expenses of legal counsel) of the
Administrative Agent. For any period with respect to which a Lender has failed
to provide the Borrower with the above forms or other evidence (other than if
such failure is due to a change in the applicable Requirement of Law, or in the
interpretation or application thereof, occurring after the date on which such
form or other evidence originally was required to be provided or if such form or
other evidence otherwise is not required), such Foreign Lender shall not be
entitled to indemnification under subsection (a) or (c) of this Section 4.01
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver such form or other evidence required hereunder, the Borrower
shall take such steps as such Foreign Lender shall reasonably request to assist
such Foreign Lender in recovering such Taxes. The obligations of the Lenders
under this Section 4.01(e) shall survive the payment of all Borrower Obligations
and the resignation or replacement of the Administrative Agent.
          (f) In the event that an additional payment is made under this
Section 4.01 for the account of any Lender and such Lender, in its reasonable
judgment, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
Borrower such amount as such Lender shall, in its reasonable judgment, have
determined to be attributable to such deduction or withholding and which will
leave such Lender (after such payment) in no worse position than it would have
been in if the Borrower had not been required to make such deduction or
withholding. Nothing herein contained shall interfere with the right of a Lender
to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender to claim any tax credit or to disclose any information relating to

30



--------------------------------------------------------------------------------



 



its tax affairs or any computations in respect thereof or require any Lender to
do anything that would prejudice its ability to benefit from any other credits,
reliefs, remissions or repayments to which it may be entitled.
     Section 4.02 Illegality.
     If a Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or its Lending Office to make, maintain or fund Eurodollar Rate Loans, or
to determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower, any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender, prepay
or, if applicable, convert all applicable Eurodollar Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
     Section 4.03 Inability to Determine Eurodollar Rate.
     If the Administrative Agent determines that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
that the Eurodollar Base Rate for any requested Interest Period with respect to
a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of a
Eurodollar Rate Loan or, failing that, will be deemed to have converted such
request into a request for a Borrowing of a Base Rate Loan in the amount
specified therein.
     Section 4.04 Increased Cost and Reduced Return; Capital Adequacy.
          (a) If a Lender determines that as a result of the introduction of or
any change in or in the interpretation of any Requirement of Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 4.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements utilized in the determination of the Eurodollar Rate), then
from time to

31



--------------------------------------------------------------------------------



 



time upon demand of such Lender and upon presentment of written documentation
(in the form of a detailed calculation and explanation), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction, provided such increased cost or reduction is
related solely to Borrowings under this Credit Agreement.
          (b) If a Lender determines that the introduction of any law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any Person
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender, the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction.
     Section 4.05 Funding Losses.
     Upon demand of any Lender from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to borrow, continue, convert or prepay any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower,
including any loss, cost or expense (other than loss of the Applicable Margin)
arising from the liquidation or reemployment of funds obtained by such Lender to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to a Lender under
this Section 4.05, such Lender shall be deemed to have funded each Eurodollar
Rate Loan at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.
     Section 4.06 Requests for Compensation.
     A certificate of a Lender claiming compensation under this Article IV and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, a
Lender may use any reasonable averaging and attribution methods.

32



--------------------------------------------------------------------------------



 



     Section 4.07 Survival.
     All of the Borrower’s obligations under this Article IV shall survive
termination of the Commitments and repayment of all other Borrower Obligations
hereunder.
ARTICLE V
CONDITIONS PRECEDENT
     Section 5.01 Closing Conditions.
     The obligation of the Lenders to enter into this Credit Agreement is
subject to satisfaction (or waiver) on the Closing Date of the following
conditions precedent:
          (a) Executed Credit Documents. Receipt by the Administrative Agent of
duly executed copies of this Credit Agreement, the Notes in favor of each Lender
requesting a Note, and all other Credit Documents, each in form and substance
acceptable to the Lenders.
          (b) Corporate Documents. Receipt by the Administrative Agent of the
following:
     (i) Charter Documents. Copies of the articles of incorporation or other
charter documents of the Borrower certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation and certified by a secretary or assistant
secretary of the Borrower to be true and correct as of the Closing Date.
     (ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary
or assistant secretary of the Borrower to be true and correct as of the Closing
Date.
     (iii) Resolutions. Copies of resolutions of the board of directors of the
Borrower approving the transactions contemplated by this Credit Agreement and
authorizing certain officers of the Borrower to negotiate, execute and deliver
the Credit Documents, certified by a secretary or assistant secretary of the
Borrower to be true and correct and in full force and effect as of the Closing
Date.
     (iv) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.
     (v) Good Standing. Copies of certificates of good standing, existence or
their equivalent with respect to the Borrower, certified as of a recent date by
the appropriate Governmental Authority of the state of its incorporation.
          (c) Opinions of Counsel. Receipt by the Administrative Agent of such
opinions from legal counsel to the Borrower, addressed to the Lenders, dated as
of the Closing Date, and covering matters that customarily are addressed in
connection with the transactions contemplated by this Credit Agreement, in form
and substance reasonably satisfactory to the Administrative Agent.

33



--------------------------------------------------------------------------------



 



          (d) Financial Statements. Receipt by the Administrative Agent of a
copy of (i) the annual consolidated financial statements (including balance
sheets, income statements and cash flow statements) of the Borrower and its
Subsidiaries for fiscal years 2008 and 2009, audited by independent public
accountants of recognized national standing and (ii) such other financial
information regarding the Borrower as the Administrative Agent may reasonably
request.
          (e) Fees and Expenses. Payment by the Borrower of all fees and
expenses invoiced by, and owed by it to, the Administrative Agent, the
Syndication Agents or any Lender.
          (f) Litigation. There shall be no material actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings
pending or, to the knowledge of the Borrower, threatened against the Borrower
which have not been disclosed in the Borrower’s reports filed with the SEC and
which would have or would reasonably be expected to have a Material Adverse
Effect.
          (g) Material Adverse Effect. Since December 31, 2009, there has
occurred no Material Adverse Effect.
          (h) Officer’s Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Financial Officer as of the
Closing Date stating that (i) the Borrower is in compliance in all material
respects with all existing material financial obligations, (ii) no action, suit,
investigation or proceeding is pending or, to such Financial Officer’s
knowledge, threatened in any court or before any arbitrator or governmental
instrumentality that purports to affect the Borrower or any transaction
contemplated by the Credit Documents, if such action, suit, investigation or
proceeding would have or would reasonably be expected to have a Material Adverse
Effect, (iii) the financial statements and information delivered to the Lenders
on or before the Closing Date were prepared in good faith and in accordance with
GAAP except to the extent of items that are immaterial in the aggregate and
except that the quarterly financial statements are unaudited and are subject to
year-end adjustments, and (iv) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
therein to occur on such date, (A) no Default or Event of Default exists,
(B) all representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects on and as of the date
made, (C) the Borrower is Solvent and (D) as of the fiscal year ended
December 31, 2009, the Borrower is in compliance with the financial covenant set
forth in Section 7.02, as demonstrated by the calculations set forth on a
Schedule attached thereto.
          (i) Other. Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender.
     Section 5.02 Conditions to Loans.
     The Lenders shall not be obligated to make a Loan unless:
          (a) Notice of Borrowing. The Borrower shall have timely delivered a
duly executed and completed Notice of Borrowing in conformance with all the
terms and conditions of this Credit Agreement.

34



--------------------------------------------------------------------------------



 



          (b) Representations and Warranties. The representations and warranties
of the Borrower set forth in this Credit Agreement (other than those set forth
in Section 6.08) and all other Credit Documents shall be true and correct on and
as of the date of such Loan.
          (c) No Default. No Default or Event of Default shall exist or be
continuing either prior to or after giving effect to such Loan.
          (d) Availability. Immediately after giving effect to the making of
such Loan, the aggregate amount of Loans outstanding shall not exceed the
Committed Amount Availability.
     The delivery of each Notice of Borrowing shall constitute a representation
and warranty by the Borrower of the correctness of the matters specified in
subsections (b), (c) and (d) above.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Borrower hereby represents and warrants to the Lenders that:
     Section 6.01 Organization and Good Standing.
     The Borrower (a) is a corporation, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified and in good standing as a foreign entity authorized to do
business in every other jurisdiction where the failure to so qualify would have
a Material Adverse Effect and (c) has the requisite power and authority to own
its properties and to carry on its business as now conducted and as proposed to
be conducted.
     Section 6.02 Due Authorization.
     The Borrower (a) has the requisite power and authority to execute, deliver
and perform this Credit Agreement and the other Credit Documents and to incur
the obligations herein and therein provided for and (b) has been authorized by
all necessary action to execute, deliver and perform this Credit Agreement and
the other Credit Documents.
     Section 6.03 No Conflicts.
     Neither the execution and delivery of this Credit Agreement and the other
Credit Documents, nor the consummation of the transactions contemplated herein
and therein, nor performance of and compliance with the terms and provisions
hereof and thereof by the Borrower will (a) violate or conflict with any
provision of its organizational documents, (b) violate, contravene or conflict
with any Requirement of Law or any law, regulation (including without
limitation, Regulation U and Regulation X), order, writ, judgment, injunction,
decree or permit applicable to it, (c) violate, contravene or conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it may be bound, the violation of
which would constitute a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.

35



--------------------------------------------------------------------------------



 



     Section 6.04 Consents.
     No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been obtained
or made.
     Section 6.05 Enforceable Obligations.
     This Credit Agreement and the other Credit Documents have been duly
executed and delivered and constitute the legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as may be limited by Debtor Relief Laws or similar laws
affecting creditors’ rights generally or by general equitable principles.
     Section 6.06 Financial Condition.
     The financial statements delivered to the Lenders pursuant to
Section 5.01(d) and pursuant to Sections 7.01(a) and (b): (a) have been prepared
in accordance with GAAP except to the extent of items that are immaterial in the
aggregate and except that the quarterly financial statements are unaudited and
are subject to year-end adjustments and have fewer footnotes than annual
statements and (b) present fairly in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods. No opinion provided with
respect to the Borrower’s financial statements pursuant to Section 7.01 (or as
to any prior annual financial statements) has been withdrawn.
     Section 6.07 No Default.
     No Default or Event of Default presently exists and is continuing.
     Section 6.08 Litigation.
     As of the Closing Date, except as disclosed in the Borrower’s SEC filings
or otherwise disclosed in writing to the Lenders, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings
pending or, to the knowledge of the Borrower, threatened against the Borrower
which would have or would reasonably be expected to have a Material Adverse
Effect.
     Section 6.09 Taxes.
     The Borrower has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes shown thereon to be due (including interest and penalties) and has paid
all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes which are not yet delinquent or that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP.

36



--------------------------------------------------------------------------------



 



     Section 6.10 Compliance with Law.
     Except as disclosed in the Borrower’s SEC filings or otherwise disclosed in
writing to the Lenders, the Borrower is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply has not had or would not reasonably be expected to have a
Material Adverse Effect.
     Section 6.11 ERISA.
     Except as would not result or reasonably be expected to result in a
Material Adverse Effect:
          (a) During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best knowledge of the Borrower, no event or condition has occurred
or exists as a result of which any Termination Event would be reasonably
expected to occur; (ii) no “accumulated funding deficiency,” as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Single Employer Plan; (iii) each Plan
has been maintained, operated, and funded in material compliance with its terms
and the provisions of ERISA, the Code, and any other applicable federal or state
laws; and (iv) no Lien in favor of the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.
          (b) The aggregate actuarial present value of all accumulated plan
benefits of all Single Employer Plans (determined utilizing the assumptions used
for purposes of Statement of Financial Accounting Standards No. 35) did not, as
of the most recent valuation dates reflected in the Borrower’s annual financial
statements contained in the Borrower’s most recent Form 10-K, exceed the
aggregate fair market value of the assets of all such Single Employer Plans,
except as disclosed in the Borrower’s financial statements.
          (c) Neither the Borrower nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Borrower, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. Neither the Borrower nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization (within the meaning of
Section 4241 of ERISA), is insolvent (within the meaning of Section 4245 of
ERISA), or has been terminated (within the meaning of Title IV of ERISA).
          (d) No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or would be reasonably
likely to subject the Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.
          (e) The aggregate actuarial present value of all accumulated
post-retirement benefit obligations of the Borrower and the ERISA Affiliates
(determined utilizing the assumptions used for purposes of Statement of
Financial Accounting Standards No. 106) under

37



--------------------------------------------------------------------------------



 



Plans which are welfare benefit plans (as defined in Section 3(1) of ERISA), as
of the most recent valuation dates reflected in the Borrower’s annual financial
statements contained in the Borrower’s most recent form 10-K, are reflected on
such financial statements in accordance with Statement of Financial Accounting
Standards No. 106.
     Section 6.12 Use of Proceeds; Margin Stock.
     The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.08. The Borrower is not incurring the Indebtedness
evidenced by the Notes hereunder for the purpose, directly or indirectly, of
purchasing or carrying Margin Stock, except the Borrower may purchase its common
stock, if after giving effect to such purchases, such Indebtedness would not
violate any Requirement of Law. Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.
     Section 6.13 Government Regulation.
     The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.
     Section 6.14 Solvency.
     The Borrower is and, after the consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.
     Section 6.15 Disclosure.
     Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, in light of the circumstances under which they were made,
taken as a whole, not misleading.
     Section 6.16 Environmental Matters.
     Except as would not result or reasonably be expected to result in a
Material Adverse Effect: (a) each of the properties of the Borrower (the
“Properties”) and all operations at the Properties are in substantial compliance
with all applicable Environmental Laws, (b) there is no undocumented or
unreported violation of any Environmental Law with respect to the Properties or
the businesses operated by the Borrower (the “Businesses”) that the Borrower is
aware of, and (c) there are no conditions relating to the Businesses or
Properties that have given rise to or would reasonably be expected to give rise
to a liability under any applicable Environmental Laws.
     Section 6.17 Insurance.
     The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies, in such amounts (after
giving effect to any self-insurance

38



--------------------------------------------------------------------------------



 



compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
ARTICLE VII
AFFIRMATIVE COVENANTS
     The Borrower hereby covenants and agrees that so long as this Credit
Agreement or any other Credit Document is in effect and until the Loans,
together with interest, fees and other obligations hereunder (other than
contingent indemnification or expense reimbursement obligations), have been paid
in full and all the Commitments shall have terminated:

    Section 7.01 Information Covenants.

     The Borrower will furnish, or cause to be furnished, to the Administrative
Agent, which in turn shall distribute promptly to the Lenders:
          (a) Annual Financial Statements. As soon as available, and in any
event within 75 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet, income statement and statement of cash flows of the
Borrower and its Subsidiaries, as of the end of such fiscal year, setting forth
in comparative form figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and, in each
case, audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Lenders and whose opinion shall be
furnished to the Lenders, and shall be to the effect that such financial
statements have been prepared in accordance with GAAP (except to the extent of
items that are immaterial in the aggregate and except for changes with which
such accountants concur) and shall not be limited as to the scope of the audit
or qualified in any respect. Notwithstanding the above, it is understood and
agreed that delivery of the Borrower’s applicable Form 10-K shall satisfy the
requirements of this Section 7.01(a).
          (b) Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the close of each fiscal quarter of the Borrower
(other than the fourth fiscal quarter), a consolidated balance sheet, income
statement and statement of cash flows of the Borrower and its Subsidiaries as of
the end of such fiscal quarter, in each case setting forth in comparative form
figures for the corresponding period of the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
reasonably acceptable to the Lenders, and, in each case, accompanied by a
certificate of a Financial Officer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of such Person and have been prepared in accordance with
GAAP (except to the extent of items that are immaterial in the aggregate),
subject to changes resulting from audit and normal year-end audit adjustments.
Notwithstanding the above, it is understood and agreed that delivery of the
Borrower’s applicable Form 10-Q shall satisfy the requirements of this
Section 7.01(b).
          (c) Officer’s Certificate. Within 75 days of the end of each fiscal
year and within 45 days of the end of each fiscal quarter (other than the fourth
fiscal quarter), a certificate of a Financial Officer substantially in the form
of Exhibit 7.01(c): (i) setting forth calculations demonstrating compliance by
the Borrower with the financial covenant set forth in Section 7.02

39



--------------------------------------------------------------------------------



 



as of the end of such fiscal period; (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Borrower proposes to take with
respect thereto; and (iii) notifying the Administrative Agent of the posting of
any documents referred to in Section 7.01(a) and (b).
          (d) Electronic Delivery Permitted. Documents required to be delivered
pursuant to Section 7.01(a) and (b) (to the extent such documents are filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at
www.bakerhughes.com; (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
sponsored by the Administrative Agent); or (iii) filed with the SEC.
Notwithstanding anything contained in this Section 7.01(d), in every instance
the Borrower shall be required to provide paper copies of the compliance
certificate required by Section 7.01(c) to the Administrative Agent. Except for
such compliance certificates, the Administrative Agent shall have no obligation
to maintain copies of the documents referred to in Sections 7.01(a) and (b), and
in any event the Administrative Agent shall have no obligation to request the
delivery of the documents referred to in Section 7.01(a), (b) or (c).
          (e) Notices. Upon the Borrower’s obtaining knowledge thereof, the
Borrower will give written notice to the Administrative Agent within five
Business Days of (i) the occurrence of a Default or Event of Default, specifying
the nature and extent thereof and what action the Borrower proposes to take with
respect thereto, (ii) any change in the Debt Rating and (iii) the occurrence of
any of the following with respect to the Borrower (A) the pendency or
commencement of any litigation, arbitration or governmental proceeding against
the Borrower which, if adversely determined, would have or would reasonably be
expected to have a Material Adverse Effect or (B) the institution of any
proceedings against the Borrower with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation or alleged
violation of, any federal, state or local law, rule or regulation (including,
without limitation, any Environmental Law), the violation of which constitutes a
Material Adverse Effect. The Borrower will immediately give written notice to
the Administrative Agent of any change in the fiscal year of the Borrower.
          (f) ERISA. Upon the Borrower or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent promptly (and in any event within five Business Days) of any of the
following which would result in or reasonably would be expected to result in a
Material Adverse Effect: (i) any event or condition, including, but not limited
to, any Reportable Event, that constitutes, or would be reasonably expected to
lead to, a Termination Event; (ii) with respect to any Multiemployer Plan, the
receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against the Borrower or any of its ERISA Affiliates, or of a
determination that any Multiemployer Plan is in reorganization or insolvent
(both within the meaning of Title IV of ERISA); or (iii) the failure to make
full payment on or before the due date (including extensions) thereof of all
amounts which the Borrower or any of its Subsidiaries or ERISA Affiliates is
required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Code with respect
thereto; in each case together with a description of any such event or condition
or a copy of any such notice and a statement by an officer of the Borrower
briefly

40



--------------------------------------------------------------------------------



 



setting forth the details regarding such event, condition, or notice, and the
action, if any, which has been or is being taken or is proposed to be taken with
respect thereto.
          (g) Other Information. With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of the Borrower as any Lender may reasonably request.
     Section 7.02 Funded Indebtedness-to-Capitalization.
     The Borrower shall at all times maintain a ratio of (a) the aggregate
principal amount of Funded Indebtedness of the Borrower and its Subsidiaries to
(b) Total Capitalization that is less than or equal to .60 to 1.0.
     Section 7.03 Preservation of Existence and Franchises.
          (a) The Borrower will do all things necessary to preserve and keep in
full force and effect its existence and rights, franchises and authority.
          (b) The Borrower will, and will cause its Subsidiaries to, generally
maintain its properties in good condition and not waste or otherwise permit such
properties to deteriorate, reasonable wear and tear excepted.
     Section 7.04 Books and Records.
     The Borrower will, and will cause its Subsidiaries to, keep complete and
accurate books and records of its transactions, in all material respects, in
accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves).
     Section 7.05 Compliance with Law.
     The Borrower will, and will cause its Subsidiaries to, comply with all
Requirements of Law and all other laws (including, without limitation, all
Environmental Laws and ERISA laws), rules, regulations (including without
limitation, Regulation U and Regulation X), and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
properties, if the failure to comply would have or would reasonably be expected
to have a Material Adverse Effect or would violate any restrictions on its
ability to incur or assume Indebtedness.
     Section 7.06 Payment of Taxes and Other Indebtedness.
     The Borrower will, and will cause its Subsidiaries to, pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that the Borrower shall not be required to pay any such tax,
assessment, charge, levy, claim or Indebtedness which is being contested in good
faith by appropriate proceedings and as to which

41



--------------------------------------------------------------------------------



 



adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment would have or would be reasonably expected
to have a Material Adverse Effect.
     Section 7.07 Insurance.
     The Borrower will, and will cause its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.
     Section 7.08 Use of Proceeds.
     The proceeds of the Loans may be used for general corporate purposes of the
Borrower and its respective subsidiaries.
     Section 7.09 Audits/Inspections.
     Upon reasonable notice and during normal business hours, at the reasonable
request of any Lender, the Borrower will, and will cause its Subsidiaries to,
permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s and its Subsidiaries’ property, including its books
and records, its accounts receivable and inventory, the Borrower’s and its
Subsidiaries’ facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Administrative Agent and to discuss all such matters with the officers,
employees and representatives of the Borrower and its Subsidiaries; provided,
that an officer or authorized agent of the Borrower and its Subsidiaries shall
be present during any such discussions between the officers, employees or
representatives of the Borrower and its Subsidiaries and the representatives of
the Administrative Agent, and provided further that any such nonpublic
information obtained by any Person during such audit or inspection shall be
treated as confidential information in accordance with the disclosure standards
set forth in Section 11.15. Any information obtained by the Administrative Agent
shall be made available to any Lender upon such Lender’s request.
ARTICLE VIII
NEGATIVE COVENANTS
     The Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans, together with interest, fees and
other obligations hereunder (other than contingent indemnification or expense
reimbursement obligations), have been paid in full and all the Commitments shall
have terminated:
     Section 8.01 Nature of Business.
     The Borrower will not, nor will it permit its Subsidiaries to, materially
alter the character of its business from that conducted as of the Closing Date.

42



--------------------------------------------------------------------------------



 



     Section 8.02 Fundamental Changes.
     The Borrower will not, nor will it permit its Significant Subsidiaries to
(i) enter into any transaction of merger; (ii) consolidate, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); or (iii) sell all
or substantially all of its assets; provided that, so long as no Event of
Default shall exist or be caused thereby, a Person may be merged or consolidated
with or into or sell all or substantially all of its assets to the Borrower or
one of its Significant Subsidiaries so long as (a) the Borrower or a Significant
Subsidiary is the surviving entity and (b) if the transaction is between the
Borrower and one of its Significant Subsidiaries, the Borrower is the surviving
entity.
     Section 8.03 Affiliate Transactions.
     Other than transactions between or among any of the Borrower or any
Wholly-Owned Subsidiaries of the Borrower, the Borrower will not, nor will it
permit its Subsidiaries to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an Affiliate.
     Section 8.04 Liens.
     The Borrower will not, nor will it permit its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, securing any Indebtedness
other than the following:
          (a) Liens securing Borrower Obligations;
          (b) Liens for taxes not yet due or Liens for taxes being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof);
          (c) Liens in respect of property imposed by law arising in the
ordinary course of business such as materialmen’s, mechanics’, warehousemen’s,
carrier’s, landlords’ and other nonconsensual statutory Liens which are not yet
due and payable, which have been in existence less than 90 days or which are
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
          (d) pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation insurance, unemployment insurance,
pensions or social security programs;
          (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money);

43



--------------------------------------------------------------------------------



 



          (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds;
          (g) easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes;
          (h) judgment Liens that would not constitute an Event of Default;
          (i) Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights as to deposit
accounts or other funds maintained with a creditor depository institution;
          (j) any Lien on any property or assets acquired from a corporation or
other entity which is merged with or into the Borrower or its Subsidiaries in
accordance with Section 8.02, and is not created in anticipation of any such
transaction (unless such Lien is created to secure or provide for the payment of
any part of the purchase price of such corporation or other entity);
          (k) any Lien on any property or assets existing at the time of
acquisition of such property or assets by the Borrower and which is not created
in anticipation of such acquisition (unless such Lien was created to secure or
provide for the payment of any part of the purchase price of such property or
assets);
          (l) any Lien on Margin Stock;
          (m) other Liens not previously described in the foregoing clauses
(a) through (l) to the extent such Liens do not secure Indebtedness exceeding
fifteen percent (15%) of Net Worth in the aggregate; and
          (n) any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Liens referred to in
the foregoing clauses (a) through (m), for amounts not exceeding the principal
amount of the Indebtedness secured by the Lien so extended, renewed or replaced,
provided that such extension, renewal or replacement Lien is limited to all or a
part of the same property or assets that were covered by the Lien extended,
renewed or replaced (plus improvements on such property or assets).
     Section 8.05 Burdensome Agreements.
     Neither the Borrower nor any of its Subsidiaries shall enter into any
contractual obligation (other than this Credit Agreement or any other Credit
Document) that materially limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower, (ii) of any Subsidiary to guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person.
     Section 8.06 Subsidiary Indebtedness.
     The Borrower will not permit any of its Subsidiaries to, contract, create,
incur, assume or permit to exist any Indebtedness, other than:

44



--------------------------------------------------------------------------------



 



          (a) Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business;
          (b) Indebtedness owing by a Subsidiary of the Borrower to the Borrower
or another Subsidiary of the Borrower;
          (c) purchase money Indebtedness to finance the purchase of fixed
assets (including equipment); provided that (i) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
          (d) Indebtedness evidenced by any Swap Contract entered into in the
ordinary course of business and not for speculative purposes;
          (e) Indebtedness incurred after the Closing Date in connection with
the acquisition of a Person or Property as long as such Indebtedness existed
prior to such acquisition and was not created in anticipation thereof;
          (f) Indebtedness existing on the Closing Date as set forth on
Schedule 8.06; and
          (g) any other Indebtedness in a principal amount not to exceed fifteen
percent (15%) of Net Worth in the aggregate, at any one time outstanding.
ARTICLE IX
EVENTS OF DEFAULT
     Section 9.01 Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
          (a) Payment. The Borrower shall: (i) subject to sub-clause (ii) of
this clause (a), default in the payment when due of any principal of any of the
Loans, (ii) default in the payment when due of any principal of any of the Loans
and (A) such default is due to an event the result of which is an impairment of
the financial markets that makes it impossible for the Borrower to timely
transfer funds over an interbank transfer mechanism in order to make such
payment when due and (B) such default shall continue for three or more Business
Days; or (iii) default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on the Loans or of any
fees or other amounts owing hereunder, under any of the other Credit Documents
or in connection herewith or therewith.
          (b) Representations. Any representation, warranty or statement made or
deemed to be made by the Borrower herein, in any of the other Credit Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.

45



--------------------------------------------------------------------------------



 



          (c) Covenants. The Borrower shall:
     (i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.01(e)(i), 7.02, 7.03(a), 7.04, 7.05, 7.08 or
Article VIII, inclusive; or
     (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.01 (other than Section 7.01(e)(i))
and such default shall continue unremedied for a period of five Business Days
after the earlier of the Borrower becoming aware of such default or notice
thereof given by the Administrative Agent or any Lender; or
     (iii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i), or (c)(ii) of this Section 9.01) contained in this Credit Agreement or
any other Credit Document and such default shall continue unremedied for a
period of at least 30 days after the earlier of the Borrower becoming aware of
such default or notice thereof given by the Administrative Agent or any Lender.
          (d) Bankruptcy, etc. The occurrence of any of the following with
respect to the Borrower or any of its Material Subsidiaries (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or any such Material Subsidiary in
an involuntary case under any applicable Debtor Relief Law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Borrower or any such Material Subsidiary
or for any substantial part of its property or ordering the winding up or
liquidation of its affairs; or (ii) an involuntary case under any applicable
Debtor Relief Law now or hereafter in effect is commenced against the Borrower
or any such Material Subsidiary and such petition remains unstayed and in effect
for a period of 60 consecutive days; or (iii) the Borrower or any such Material
Subsidiary shall commence a voluntary case under any applicable Debtor Relief
Law now or hereafter in effect, or consent to the entry of an order for relief
in an involuntary case under any such law, or consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors; or
(iv) the Borrower or any such Material Subsidiary shall admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by any Person in furtherance of any of the aforesaid purposes.
          (e) Defaults under Other Agreements. With respect to any Indebtedness
of the Borrower or any of its Subsidiaries (other than Indebtedness outstanding
under this Credit Agreement) in excess of $100,000,000 in the aggregate (A) the
Borrower or any such Subsidiary shall (i) default in any payment (beyond the
applicable grace period with respect thereto, if any) with respect to such
Indebtedness, or (ii) default (after giving effect to any applicable grace
period) in the observance or performance of any covenant or agreement relating
to such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event or condition shall occur or
condition exist, the effect of which default or other event or condition is to
cause or permit the holder or the holders of such Indebtedness (or any trustee
or agent on behalf of such holders) to cause (determined without regard to
whether any notice or lapse of time is required) such Indebtedness to become due
prior to its

46



--------------------------------------------------------------------------------



 



stated maturity; or (B) such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to the stated maturity thereof; or (C) such Indebtedness shall mature and
remain unpaid. With respect to (A)(i) above, if an impairment of the financial
markets makes it impossible for the Borrower to timely transfer funds over an
interbank transfer mechanism in order to make the applicable payments when due,
then no default shall exist until the failure to make such payments shall have
continued for three or more Business Days beyond the date due (after giving
effect to any applicable grace period).
          (f) Judgments. One or more judgments, orders, or decrees shall be
entered against the Borrower or any of its Subsidiaries involving a liability of
$100,000,000 or more, in the aggregate, (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage) and such
judgments, orders or decrees shall be final and unappealable and shall not have
been paid, vacated, satisfied, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; provided that if such judgment, order or
decree provides for periodic payments over time then the Borrower or such
Subsidiary shall have a grace period of 30 days with respect to each such
periodic payment but only so long as no lien attaches during such period.
          (g) ERISA. The occurrence of any ERISA Event (as defined below) that,
when taken together with all other ERISA Events that have occurred, would have
or would be reasonably expected to have a Material Adverse Effect: (i) any
“accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (ii) a Termination Event
shall occur with respect to a Single Employer Plan which is likely to result in
the termination of such Plan in a distress termination under Section 4041(c) of
ERISA or by the PBGC under Section 4042 of ERISA; (iii) the Borrower or any
ERISA Affiliate shall incur any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
(within the meaning of Section 4245 of ERISA) of a Multiemployer Plan or
Multiple Employer Plan; or (iv) any prohibited transaction (within the meaning
of Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which would be reasonably expected to subject the
Borrower or any ERISA Affiliate to any liability under Sections 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower or any ERISA Affiliate has
agreed or is required to indemnify any person against any such liability (each
of (i) through (iv) an “ERISA Event”).
          (h) Change of Control. There shall occur a Change of Control.
     Section 9.02 Acceleration; Remedies.
     Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Lenders or the
Required Lenders, as applicable, the Administrative Agent may, or upon the
request and direction of the Required Lenders shall, by written notice to the
Borrower, take any of the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the
Borrower, except as otherwise specifically provided for herein:

47



--------------------------------------------------------------------------------



 



          (a) Termination of Commitments. Declare the Commitments terminated,
whereupon the Commitments shall be immediately terminated.
          (b) Acceleration of Loans. Declare the unpaid amount of all Borrower
Obligations to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower.
          (c) Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in
Section 9.01(e) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
fees and other Borrower Obligations owing to the Administrative Agent and the
Lenders hereunder shall immediately become due and payable without the giving of
any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Borrower.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by any
Requirement of Law, a separate right of payment and shall be considered a
separate “creditor” holding a separate “claim” within the meaning of Section
101(5) of the Bankruptcy Code or any other Debtor Relief Law.
     Section 9.03 Allocation of Payments After Event of Default.
     Notwithstanding any other provisions of this Credit Agreement, but subject
to Section 3.05(f), after the occurrence of an Event of Default and the exercise
of remedies by the Administrative Agent or the Lenders pursuant to Section 9.02
(or after the Commitments shall automatically terminate and the Loans (with
accrued interest thereon) and all other amounts under the Credit Documents shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of amounts outstanding under any of the Credit Documents shall
be paid over or delivered as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent or any of the Lenders in connection with enforcing its
rights under the Credit Documents ratably among them in proportion to the
amounts described in this clause “FIRST” payable to them;
     SECOND, to payment of any fees owed to the Administrative Agent or any of
the Lenders ratably among them in proportion to the amounts described in this
clause “SECOND” payable to them;
     THIRD, to the payment of all accrued interest payable to the Lenders
hereunder ratably among them in proportion to the amounts described in this
clause “THIRD” payable to them;

48



--------------------------------------------------------------------------------



 



     FOURTH, to the payment of the outstanding principal amount of the Loans
ratably among them in proportion to the amounts described in this clause
“FOURTH” payable to them;
     FIFTH, to all other obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FOURTH” above ratably among the holders of the Borrower Obligations in
proportion to the amounts described in this clause “FIFTH” payable to them; and
     SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.
ARTICLE X
AGENCY PROVISIONS
     Section 10.01 Appointment and Authorization of the Administrative Agent.
     Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirement of Law. Instead, such term is used merely
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     Section 10.02 Delegation of Duties.
     The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

49



--------------------------------------------------------------------------------



 



     Section 10.03 Liability Of Agents.
     No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Credit Agreement or
any other Credit Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
the Borrower or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of the
Borrower or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of the Borrower or any Affiliate thereof.
     Section 10.04 Reliance by Administrative Agent.
          (a) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
          (b) For purposes of determining compliance with the conditions
specified in Section 5.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
     Section 10.05 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of

50



--------------------------------------------------------------------------------



 



principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Credit Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice. The Administrative Agent shall take such action with
respect to such Default or Event of Default as may be directed by the Required
Lenders in accordance with Article IX; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interest of the Lenders.
     Section 10.06 Credit Decision; Disclosure of Information by the
Administrative Agent.
     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
or other regulatory Requirement of Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Credit
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Credit
Agreement and the other Credit Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower or
any of its Affiliates which may come into the possession of any Agent-Related
Person.
     Section 10.07 Indemnification of the Administrative Agent.
     Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), on a pro rata basis, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided further, however,
that no action taken in accordance with the directions of the Required

51



--------------------------------------------------------------------------------



 



Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including, without limitation, the reasonable
fees and expenses of legal counsel) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all Borrower Obligations and the resignation of the
Administrative Agent.
     Section 10.08 Administrative Agent in its Individual Capacity.
     JPMorgan and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrower and its Affiliates as though JPMorgan were not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, JPMorgan or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliate) and acknowledge that JPMorgan shall be
under no obligation to provide such information to them. With respect to its
Loans, JPMorgan shall have the same rights and powers under this Credit
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include JPMorgan in its individual capacity.
     Section 10.09 Successor Administrative Agent.
     The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders. If the Administrative Agent resigns under this Credit
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the retiring Administrative Agent, the
retiring Administrative Agent may appoint, after consulting with the Lenders and
the Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall mean such successor administrative agent, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated without any other or further act or deed on the part
of the resigning Administrative Agent or any other Lender. After the
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article X and Section 11.05 shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Credit Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is
30 days following the retiring

52



--------------------------------------------------------------------------------



 



Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor
administrative agent as provided for above.
     Section 10.10 Administrative Agent May File Proofs of Claim.
     In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Borrower
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.04 and 11.05) allowed in such
judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.04 and 11.05).
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Borrower Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
     Section 10.11 Other Agents, Arrangers and Managers.
     None of the Lenders or other Persons identified on the facing page or
signature pages of this Credit Agreement as a “co-syndication agent,”
“documentation agent,” “sole book manager,” or “sole lead arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Credit Agreement other than, in the case of such Lenders, those applicable to
all Lenders as such. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other

53



--------------------------------------------------------------------------------



 



Persons so identified in deciding to enter into this Credit Agreement or in
taking or not taking action hereunder.
ARTICLE XI
MISCELLANEOUS
     Section 11.01 Notices and Other Communications; Facsimile Copies.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address as follows:

  (i)   if to the Borrower, to it at:

Baker Hughes Incorporated
2929 Allen Parkway, Suite 2100
Houston, TX 77019-2118
Attn: Jan Kees van Gaalen, Vice President & Treasurer
Telephone: 44.207.616.8204 (London)
Email: JanKees.vanGaalen@bakerhughes.com

  (ii)   if to the Administrative Agent, to it at

JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
Houston, TX 77002
Attn: Regina Harmon
Telephone: 713-750-2355
Facsimile: 713-427-6307
Email: regina.m.harmon@chase.com

      with a copy to:

JPMorgan Chase Bank, N.A.
712 Main Street, 12th Floor Central
Houston, TX 77002
Attn: Marshall Trenckmann
Telephone: 713-216-6031
Facsimile: 713-216-8870
Email: marshall.j.trenckmann@jpmchase.com
               (iii) if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire;
or; in any such case, to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. All
notices and other communications

54



--------------------------------------------------------------------------------



 



expressly permitted hereunder to be given by telephone shall be made to the
telephone number specified for notices to the applicable party in the previous
sentence, or to such other telephone number as shall be designated by such party
in a notice to the other party in the previous sentence (or, in the case of any
Lender other than the Administrative Agent, in its Administrative
Questionnaire), or to such other telephone number as shall be designated by such
party in a notice to the other party. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered on a Business
Day (and if not delivered on a Business Day, then the next succeeding Business
Day); provided, however, that notices and other communications to the
Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.
          (b) Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrower and the Lenders. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.
          (c) Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Credit Documents
for execution by the parties thereto, and may not be used for any other purpose,
including Article II notices.
          (d) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender, their Affiliates, and their respective
officers, directors, employees, agents and attorneys-in-fact from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower, except that the
Borrower shall not be obligated to indemnify any Person under the provisions of
this subsection (d) where such losses, costs, expenses and liabilities are the
result of such Person’s willful misconduct or gross negligence. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and the Borrower hereby consents to such
recording.

55



--------------------------------------------------------------------------------



 



     Section 11.02 Right of Set-Off.
     In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in
Section 9.02, each Lender, to the extent permitted by law, is authorized at any
time and from time to time, without presentment, demand, protest or other notice
of any kind (all of which rights being hereby expressly waived), to set-off and
to appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by each Lender (including, without
limitation, branches, agencies or Affiliates of such Lender wherever located) to
or for the credit or the account of the Borrower against obligations and
liabilities of the Borrower to the Lenders hereunder, under the Notes, the other
Credit Documents or otherwise, irrespective of whether the Administrative Agent
or the Lenders shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto. The Borrower hereby
agrees that any Person purchasing a participation in the Loans and Commitments
hereunder pursuant to Sections 3.09 or 11.03(e) may exercise all rights of
set-off with respect to its Participation Interest as fully as if such Person
were a Lender hereunder.
     Section 11.03 Benefit of Agreement.
          (a) The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Credit Agreement.
          (b) Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $15,000,000 and after giving effect to

56



--------------------------------------------------------------------------------



 



any such assignment, the assigning Lender shall have Commitments and Loans
outstanding aggregating at least $10,000,000, in each case unless otherwise
agreed by the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower; (ii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Credit Agreement with respect to the Loans or
the Commitment assigned; (iii) any assignment of a Commitment must be approved
by the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower (each such consent not to be unreasonably withheld
or delayed), unless the Person that is the proposed assignee is itself a Lender
or an Affiliate of a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 4.01, 4.04,
4.05, and 11.05(b) with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office
located in Houston, Texas a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and

57



--------------------------------------------------------------------------------



 



obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 11.06 that directly
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.01, 4.04 and 4.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by any Requirement of Law, each Participant also shall
be entitled to the benefits of Section 3.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.09 as though it were a
Lender.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 4.01, 4.04 or 4.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 4.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 4.01(e) as though it were a Lender.
          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a federal reserve or central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Credit Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (A) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Credit Agreement (including its obligations under Sections 4.01, 4.04 and
4.05), (B) no SPC shall be liable for any indemnity or similar payment
obligation under this Credit Agreement for which a Lender would be liable, and
(C) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Credit Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Credit Agreement) that, prior to the date that is one year
and one day after the payment in full of all outstanding commercial paper or
other senior debt of any SPC, it will not institute against, or join

58



--------------------------------------------------------------------------------



 



any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
Requirements of Law of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior written consent of the Borrower and the Administrative Agent and
without paying any processing fee therefor, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 11.03, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Credit Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Credit Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
     Section 11.04 No Waiver; Remedies Cumulative.
     No failure or delay on the part of the Administrative Agent or any Lender
in exercising any right, power (including, without limitation, any power of
attorney) or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower, the Administrative Agent or any Lender
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Administrative Agent or any Lender would otherwise have. No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or any Lender to any other or
further action in any circumstances without notice or demand.
     Section 11.05 Attorney Costs, Expenses, Taxes and Indemnification by
Borrower.
          (a) The Borrower agrees (i) to pay or reimburse the Administrative
Agent and the Arranger, subject to agreed limitations, for all reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Credit Agreement and the other
Credit Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable fees
and expenses of legal counsel, and (ii) to pay or reimburse the Administrative
Agent and each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Credit Agreement or the other Credit Documents (including all such
costs and expenses incurred during any “workout” or

59



--------------------------------------------------------------------------------



 



restructuring in respect of the Borrower Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
reasonable fees and expenses of legal counsel. The foregoing costs and expenses
shall include all search, filing, recording, and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the Arranger and the cost of independent public
accountants and other outside experts retained by the Administrative Agent, the
Arranger or any Lender. Other than costs and expenses payable in connection with
the closing of the transactions contemplated by this Credit Agreement pursuant
to Section 11.05(a) (which shall be payable on the Closing Date unless otherwise
agreed by the Administrative Agent and the Arranger), all amounts due under this
Section 11.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the termination of the Commitments
and repayment of all other Borrower Obligations.
          (b) Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless each Agent-Related
Person, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including the reasonable fees and expenses of legal counsel)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Commitment,
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of hazardous substances on or from any property
currently or formerly owned or operated by the Borrower, any of its
Subsidiaries, or any environmental claim related in any way to the Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto or
whether any of the foregoing are brought by the Borrower or any of its
Subsidiaries (all the foregoing, collectively, the “Indemnified Liabilities”),
in all cases, whether or not caused by or arising, in whole or in part, out of
the negligence of the Indemnitee; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements arise from the gross negligence or willful misconduct
of such Indemnitee or constitute a violation of law or breach in bad faith of
such Indemnitee’s obligations under this Credit Agreement. Neither the Borrower
nor any Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this Credit
Agreement, nor shall the Borrower, any of its Affiliates or any Indemnitee have
any liability for any indirect, punitive, special, incidental or consequential
damages relating to this Credit Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 11.05
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the resignation of the Administrative Agent, the
replacement of any

60



--------------------------------------------------------------------------------



 



Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Borrower Obligations.
     Section 11.06 Amendments, Waivers and Consents.
     Neither this Credit Agreement nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the Borrower; provided that,
except as provided in Section 2.09(b), no such amendment, change, waiver,
discharge or termination shall, without the consent of each Lender directly
affected thereby:
          (a) extend the Maturity Date;
          (b) reduce the rate or extend the time of payment of interest (other
than as a result of waiving the applicability of any post-default increase in
interest rates) on the Loans or fees hereunder or specify a method for
establishing the Applicable Margin pursuant to the fourth sentence of the
definition;
          (c) reduce or waive the principal amount of any Loan or extend the
time of payment thereof;
          (d) increase or extend the Commitment of a Lender (it being understood
and agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);
          (e) release the Borrower from its obligations or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under (or in respect of) the Credit Documents;
          (f) amend, modify or waive any provision of this Section 11.06 or
Sections 2.09(b), 3.08, 3.09, 9.01(a), 11.02, 11.03 or 11.05; or
          (g) reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders.
     Notwithstanding the above, (i) no provision of Section 2.09 or
Section 3.04(b) may be amended or modified without the consent of the
Administrative Agent; and (ii) no provision of this Credit Agreement or any
other Credit Document that addresses the rights or obligations of the
Administrative Agent (including, without limitation, Article X) may be amended
or modified without prior written consent of the Administrative Agent.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Borrower
Obligations, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code supersede the unanimous consent provisions set forth
herein and (B) the Required Lenders may consent to allow the Borrower to use
cash collateral in the context of a bankruptcy or insolvency proceeding.

61



--------------------------------------------------------------------------------



 



     Section 11.07 Counterparts.
     This Credit Agreement may be executed in any number of counterparts, each
of which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
     Section 11.08 Survival of Indemnification and Representations and
Warranties.
          (a) Survival of Indemnification. All indemnities set forth herein
shall survive the execution and delivery of this Credit Agreement, the making of
the Loans, the repayment of the Loans and the other Borrower Obligations and the
termination of the Commitments hereunder.
          (b) Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Loans, and shall continue in
full force and effect as long as any Commitment remains in effect or any Loan or
any other Borrower Obligation hereunder shall remain unpaid or unsatisfied.
     Section 11.09 Governing Law; Venue.
          (a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. Any legal action or proceeding with respect to this Credit Agreement or
any other Credit Document may be brought in the courts of the State of New York,
or of the United States District Court sitting in New York City, New York, and,
by execution and delivery of this Credit Agreement, the Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts. The Borrower further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 11.01, such service to become effective 30 days after such
mailing. Nothing herein shall affect the right of the Administrative Agent or
any Lender to serve process in any other manner permitted by law or to commence
legal proceedings or to otherwise proceed against the Borrower in any other
jurisdiction.
          (b) The Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

62



--------------------------------------------------------------------------------



 



     Section 11.10 Waiver of Jury Trial; Waiver of Consequential and Punitive
Damages.
     EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this Credit
Agreement agrees not to assert any claim against any other party to this Credit
Agreement, any of such party’s Affiliates or any of its directors, officers,
employees, attorneys or agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to any of the transactions contemplated herein.
     Section 11.11 Severability.
     If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     Section 11.12 Further Assurances.
     The Borrower agrees, upon the request of the Administrative Agent, to
promptly take such actions, as reasonably requested, as are necessary to carry
out the intent of this Credit Agreement and the other Credit Documents.
     Section 11.13 Entirety.
     This Credit Agreement together with the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
     Section 11.14 Binding Effect; Continuing Agreement.
          (a) This Credit Agreement shall become effective at such time as all
of the conditions set forth in Section 5.01 have been satisfied or waived in the
sole discretion of the Lenders and it shall have been executed by the Borrower,
the Administrative Agent and the Lenders, and thereafter this Credit Agreement
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, the Lenders and their respective successors and assigns.
          (b) This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Loans, interest, fees and other
Borrower Obligations (other than contingent indemnification or expense
reimbursement obligations) have been paid in full and the Commitments have
terminated. Upon termination, the Borrower shall have no further obligations
(other than the indemnification provisions that survive) under the Credit
Documents; provided that should any payment, in whole or in part, of the
Borrower Obligations be rescinded or otherwise required to be restored or
returned by the Lenders, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all amounts required to be restored or returned and all costs and

63



--------------------------------------------------------------------------------



 



expenses incurred by the Administrative Agent and any Lender in connection
therewith shall be deemed included as part of the Borrower Obligations.
     Section 11.15 Confidentiality.
     Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority or self-regulatory body; (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process; (d) to any other
party to this Credit Agreement; (e) only to the extent necessary in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Credit Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Credit Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Borrower; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower; or to the National Association of
Insurance Commissioners or any other similar organization. In addition, the
Administrative Agent and the Lenders may disclose the existence of this Credit
Agreement and information about this Credit Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Credit Agreement, the other Credit Documents, the Commitments
and the Loans. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Section 11.16 Entire Agreement.
     THIS WRITTEN CREDIT AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

64



--------------------------------------------------------------------------------



 



     Section 11.17 USA Patriot Act Notice.
     Each Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
     Section 11.18 No Adverse Interpretation of Other Agreements.
     This Credit Agreement may not be used to interpret another indenture, loan,
security or debt agreement of the Borrower or any Subsidiary thereof. No such
indenture, loan, security or debt agreement may be used to interpret this Credit
Agreement.
     Section 11.19 No Fiduciary Duty.
     Each of the Administrative Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower. The Borrower agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other similar duty
between the Lenders and the Borrower, its stockholders or its Affiliates. The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Credit Documents are arm’s-length commercial transactions between the Lenders,
on the one hand, and the Borrower, on the other, (ii) in connection therewith
and with the process leading to such transaction each of the Lenders is acting
solely as a principal and not the agent or fiduciary of the Borrower, its
management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Credit Documents and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
     Section 11.20 Markit Data.
          (a) JPMorgan, in any capacity, whether in an individual capacity or as
Administrative Agent or Lender or otherwise, shall receive data from Markit with
respect to the CDS Rate and agrees in such capacity to provide to Designated
Users identified by each Lender (and, if JPMorgan is not the Administrative
Agent, the Administrative Agent) such data, including any accompanying written
notice or supporting information from Markit (together, the “Markit Data”), via
email, log-in or other means of communication at the discretion of JPMorgan.
JPMorgan shall have all of the rights, benefits and protections of the
Administrative Agent provided for in Article X when acting in such capacity with
respect to the provision of any Markit Data.

65



--------------------------------------------------------------------------------



 



          For the avoidance of doubt, any Designated User shall only access and
use the Markit Data for the purposes as specified in this Credit Agreement on
behalf of the respective Lender or, if applicable, the Administrative Agent as
shall be required by such Lender, and if applicable, the Administrative Agent,
to comply with the terms of this Section 11.20. Each Lender, and if applicable,
the Administrative Agent, hereby agrees, without limiting Markit’s or JPMorgan’s
other rights and remedies, that it is responsible for and liable for any breach
of any of the provisions of this Section 11.20 by its respective Designated
Users.
          (b) Each Lender acknowledges that all copyright, database rights,
trade marks, patents, rights of privacy or publicity and other proprietary or
intellectual property rights (including all models, software, data and any
materials) comprised in all or any of the Markit Data, or their provision, and
all enhancements, modifications or additional services thereto, are and will be
the exclusive property of Markit. Except as provided for under this Credit
Agreement, each Lender agrees that it will not use the same (including copying,
reverse engineering or, except as otherwise required by law or regulation,
disclosing it to any Person, for any purpose whatsoever) and will not remove or
deface any trademarks associated with the Markit Data. Each Lender acknowledges
that the Markit Data was developed, compiled, prepared, revised, selected and
arranged by Markit and others (including certain information sources (each a
“Data Provider”)) through the application of methods and standards of judgment
developed and applied through the expenditure of substantial time, effort and
money, and constitute valuable intellectual property and trade secrets of
Markit. Each Lender shall make reasonable efforts to comply, at Markit’s
expense, with all reasonable written requests made by JPMorgan (upon Markit’s
written requests to JPMorgan) to protect any contractual, statutory and common
law rights in the Markit Data.
          (c) Each Lender acknowledges that none of Markit, JPMorgan, their
respective Affiliates or any Data Provider makes any warranty, express or
implied, as to the accuracy or completeness of the Markit Data or as to the
results to be attained by any Lender or others from the use of the Markit Data.
Each Lender hereby acknowledges that there are no express or implied warranties
of title, merchantability or fitness for a particular purpose or use, and that
it has not relied upon any warranty, guaranty or representation made by Markit,
JPMorgan, their respective Affiliates or any Data Provider.
          (d) Neither Markit and its Affiliates nor any Data Provider nor
JPMorgan and its Affiliates shall in any way be liable to any Lender or any
client of any Lender for any inaccuracies, errors or omissions, regardless of
cause, in the Markit Data provided hereunder or for any damages (whether direct
or indirect) resulting therefrom except, in each case, in the event of its own
fraud, gross negligence or willful misconduct. Without limiting the foregoing,
Markit and JPMorgan shall have no liability whatsoever to any Lender or client
of a Lender, whether in contract (including under an indemnity), in tort
(including negligence), under a warranty, under statute or otherwise, in respect
of any loss or damage suffered by such Lender or client as a result of or in
connection with any opinions, recommendations, forecasts, judgments, or any
other conclusions, or any course of action determined, by such Lender or any
client of such Lender, based on the Markit Data. To the extent permitted by law,
neither Markit nor JPMorgan nor their respective Affiliates shall be liable for
any loss of profits or revenue or any indirect or consequential losses or
damages whatsoever incurred, whether or not it has been advised in advance of
the possibility of any such loss. Notwithstanding anything in this Section 11.20
to the contrary, any waiver of liability on the part of JPMorgan and its
Affiliates in this Section 11.20

66



--------------------------------------------------------------------------------



 



shall be limited to the extent and scope of any waiver of liability with respect
to the Administrative Agent as set forth in Article X hereunder.
          (e) Each Lender acknowledges that it or its employees may, in the
course of performing such Lender’s responsibilities under this Credit Agreement,
be exposed to or acquire information which is proprietary or confidential to
Markit or to third parties to whom Markit owes a duty of confidentiality.
Markit’s and such third parties’ confidential information means the Markit Data
and any related materials provided by Markit through JPMorgan to each Lender and
the Administrative Agent under this Credit Agreement. Each Lender agrees to hold
Markit’s and such third parties’ confidential information in confidence to the
same extent and in the same manner as such Lender is required to hold the
Borrower’s information confidential pursuant to Section 11.15 and agrees that it
will follow procedures which are intended to put any transferee of such
confidential information on notice that such confidential information may not be
used for any other purposes except as contemplated herein. It is understood and
agreed that in the event of a breach of confidentiality, damages may not be an
adequate remedy and that JPMorgan shall be entitled to injunctive relief to
restrain any such breach, threatened or actual. Notwithstanding anything herein
to the contrary, the Lenders and the Administrative Agent are entitled to
disclose and use the Markit Data in the normal course of their business as it
relates to this Credit Agreement, including but not limited to disclosing such
information to ratings agencies, regulatory agencies, league table providers,
prospective assignees and participants.
          (f) The Borrower acknowledges that each of JPMorgan and the other
Lenders from time to time may conduct business with and may be a shareholder of
Markit and that each of JPMorgan or the other Lenders may have from the time to
time the right to appoint one or more directors to the board of directors of
Markit.
[Remainder of Page Intentionally Left Blank]

67



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Credit
Agreement to be duly executed and delivered as of the date first above written.

            BAKER HUGHES INCORPORATED
      By:   /s/ Peter A. Raguus         Name:   Peter A. Ragauss        Title:  
Senior Vice President and
Chief Financial Officer     

Signature Page to Credit Agreement



 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Rob Traband         Name:   Rob Traband        Title:  
Executive Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS INC., as a
Syndication Agent
      By:   /s/ Maureen Maroney         Name:   Maureen Maroney        Title:  
Authorized Signatory     

Signature Page to Credit Agreement



 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Syndication Agent
      By:   /s/ Gabe Gomez         Name:   Gabe Gomez        Title:   Vice
President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Rob Traband         Name:   Rob Traband        Title:  
Executive Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ Andrew Sidford         Name:   Andrew Sidford        Title:  
Vice President     

Signature Page to Credit Agreement



 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Shelley A. McGregor         Name:   Shelley A. McGregor       
Title:   Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK, PLC, as a Lender
      By:   /s/ Nicholas Bell         Name:   Nicholas Bell        Title:  
Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
      By:   /s/ Linda Terry         Name:   Linda Terry        Title:  
Authorized Signatory     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as a Lender
      By:   /s/ Brian Williams         Name:   Brian Williams        Title:  
Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANCO BILBAO VIZCAYA ARGENTARIA, S.A., as a Lender
      By:   /s/ Alex Mayral         Name:   Alex Mayral        Title:   Vice
President              By:   /s/ Michael D’Anna         Name:   Michael D’Anna 
      Title:   Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
      By:   /s/ Page Dillehunt         Name:   Page Dillehunt        Title:  
Managing Director              By:   /s/ Michael Willis         Name:   Michael
Willis        Title:   Managing Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA, as a Lender
      By:   /s/ Thomas Tangen         Name:   Thomas Tangen        Title:  
Senior Vice President, Head of Corporate Banking              By:   /s/ Giacomo
Landi         Name:   Giacomo Landi        Title:   Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION, as a
Lender
      By:   /s/ Paul L. Hatton         Name:   Paul L. Hatton        Title:  
Managing Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            STANDARD CHARTERED BANK, as a Lender
      By:   /s/ Felipe Macia A2739         Name:   Felipe Macia A2739       
Title:   Director. Syndications, Americas              By:   /s/ Robert K.
Reddington         Name:   Robert K. Reddington        Title:   AVP/Credit
Documentation, Credit Risk Control, Standard Chartered Bank N.Y.     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ April Varner-Nanton         Name:  
April Varner-Nanton        Title:   Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            US BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Kevin S. McFadden         Name:   Kevin S. McFadden       
Title:   Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ Michael Janak         Name:   Michael Janak        Title:  
Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ABU DHABI INTERNATIONAL BANK INC., as a Lender
      By:   /s/ David J. Young         Name:   David J. Young        Title:  
Vice President              By:   /s/ Nagy S. Kolta         Name:   Nagy S.
Kolta        Title:   Executive Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMMERZBANK AG, FILIALE HANNOVER, as a Lender
      By:   /s/ Juergen Lodemann         Name:   Juergen Lodemann       
Title:   Abteilungsdirektor              By:   /s/ Heinrich Schuette        
Name:   Heinrich Schuette        Title:   Direktor     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
      By:   /s/ Rainer Meier         Name:   Rainer Meier        Title:  
Director              By:   /s/ Ming K. Chu         Name:   Ming K. Chu       
Title:   Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Jay T. Sartain         Name:   Jay T. Sartain        Title:  
Authorized Signatory     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY, as a Lender
      By:   /s/ Keith L. Burson         Name:   Keith L. Burson        Title:  
Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            UNICREDIT BANK AG, NEW YORK BRANCH, as a
Lender
      By:   /s/ William W. Hunter         Name:   William W. Hunter       
Title:   Director              By:   /s/ Pranav Surendranath         Name:  
Pranav Surendranath        Title:   Vice President     

Signature Page to Credit Agreement

 